Exhibit 10.1

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

by and between

WC/TP SPRING CREEK, LLC,

a Delaware limited liability company

(“Seller”)

and

STEADFAST ASSET HOLDINGS, INC.,

a California corporation

(“Buyer”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page No.  

1.

 

PURCHASE AND SALE

     1   

2.

 

PURCHASE PRICE

     2   

3.

 

PAYMENT OF PURCHASE PRICE

     3   

4.

 

BUYER’S REMEDIES

     4   

5.

 

ESCROW INSTRUCTIONS

     5   

6.

 

CLOSING

     6   

7.

 

BUYER’S REVIEW

     6   

8.

 

REPRESENTATIONS AND WARRANTIES

     11   

9.

 

COVENANTS

     15   

10.

 

ADJUSTMENTS AND PRORATIONS

     18   

11.

 

CLOSING DOCUMENTS

     20   

12.

 

COSTS

     21   

13.

 

CASUALTY OR CONDEMNATION

     21   

14.

 

ATTORNEYS’FEES

     22   

15.

 

ASSIGNMENT

     23   

16.

 

WAIVER

     23   

17.

 

GOVERNING LAW; TIME

     23   

18.

 

NOTICES

     23   

19.

 

ENTIRE AGREEMENT

     24   

20.

 

COUNTERPARTS; COPIES

     24   

21.

 

AUTHORITY

     24   

22.

 

RECORD ACCESS AND RETENTION

     25   

23.

 

CONTRACT CONSIDERATION

     25   

24.

 

CONFIDENTIALITY

     25   

25.

 

DISCHARGE OF OBLIGATIONS

     26   

26.

 

EXCULPATION OF SELLER AND RELATED PARTIES

     26   

 

i



--------------------------------------------------------------------------------

EXHIBITS

Exhibit “A”

  

Real Property Description

Exhibit “B”

  

Personal Property Description

Exhibit “C”

  

Due Diligence Documents

Exhibit “D”

  

Form of Deed

Exhibit “E”

  

Form of General Assignment

Exhibit “F”

  

Form of Bill of Sale

Exhibit “G”

  

Form of Non-Foreign Certificate

Exhibit “H”

  

Form of Tenant Notice

SCHEDULES

Schedule 1

  

Leases

Schedule 2

  

Contracts

Schedule 3        

  

Approvals

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

This PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (“Agreement”) is
made and entered into as of the 9th day of December, 2011, by and between WC/TP
SPRING CREEK, LLC, a Delaware limited liability company (“Seller”), and
STEADFAST ASSET HOLDINGS, INC., a California corporation (“Buyer”), with
reference to the following facts:

RECITALS:

A. Seller is the fee owner of that certain land with a multi-family housing
project consisting of two hundred fifty-two (252) apartment units situated
thereon, which is located at 777 E. 15th Street, Edmond, Oklahoma and more
particularly described in Exhibit “A” attached hereto (together with all
structures, improvements, machinery, fixtures and equipment affixed or attached
to the land, the “Real Property”).

B. Seller desires to sell the Real Property, along with certain related personal
and intangible property, to Buyer, and Buyer desires to purchase such real,
personal, and intangible property from Seller in accordance with the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto mutually agree as follows:

1. PURCHASE AND SALE. Subject to the terms and conditions of this Agreement, and
for the consideration herein set forth, Seller agrees to sell and transfer, and
Buyer agrees to purchase and acquire, all of Seller’s right, title, and interest
in and to the following (collectively, the “Property”):

1.1 The Real Property;

1.2 All easements, licenses, interests, rights, and privileges appurtenant to
the Real Property, including, without limitation, all water and water rights;

1.3 All equipment, tools, machinery, materials, supplies and other tangible
personal property owned by Seller and located on or used in connection with or
arising out of the ownership of the Real Property as of the date hereof, as more
particularly described in Exhibit “B” attached hereto (collectively, “Personal
Property”);

1.4 All leases and occupancy agreements relating to the Property in effect on
the Date of Closing (as hereinafter defined), including all amendments thereto
(collectively, “Leases”) (the Leases in effect on the date of this Agreement are
identified on Schedule 1 attached hereto);

 

1



--------------------------------------------------------------------------------

1.5 Subject to Section 7.6 below, all maintenance, supply or other contracts
relating to the operation of the Property in effect as of the date hereof, which
are identified on Schedule 2 attached hereto and which are assignable by their
terms to Buyer (collectively, “Contracts”);

1.6 All approvals, plans, studies and surveys relating to the Property, which
are identified on Schedule 3 attached hereto (collectively, “Approvals”); and

1.7 All entitlements and intangible personal property in connection with or
arising out of the ownership of the Real Property, including, without
limitation, all licenses, permits and certificates of occupancy for the Real
Property and trade names and logos (collectively, “Intangible Property”).

2. PURCHASE PRICE. The total purchase price (“Purchase Price”) to be paid by
Buyer to Seller for the Property shall be NINETEEN MILLION THREE HUNDRED FIFTY
THOUSAND AND 00/100 DOLLARS ($19,350,000.00). The Purchase Price shall be
comprised of the following: (i) the assumption by Buyer (the “Assumption”) of
the outstanding principal balance as of the Closing Date (defined in Section 6.1
below) of that loan (the “Loan”) to Seller evidenced by a promissory note in the
original principal amount of Fourteen Million One Hundred Thousand and 00/100
Dollars ($14,100,000.00) dated January 31, 2011 given by Seller to Holliday
Fenoglio Fowler, L.P., as assigned to U.S. Bank National Association, as Trustee
for the Registered Holders of J.P. Morgan Commercial Mortgage Securities Corp.,
Multifamily Mortgage Pass-Through Certificates, Series 2011-K702, (“Lender”) and
secured by a first priority deed of trust or mortgage encumbering the Property
(the “Assumed Loan Balance”), (ii) the Deposit (defined in Section 3.1 below),
and (iii) the Closing Funds (defined in Section 3.2 below). Buyer shall use its
commercially reasonable efforts to make written application to Lender for the
Assumption, without any changes in the terms of the Loan except as specified
herein, and shall pay all initial review and application fees within ten
(10) days following the Opening of Escrow and thereafter Buyer shall promptly
provide all information reasonably requested by Lender in connection with such
application, including without limitation financial statements, tax returns,
organizational documents and management profile/credentials, and diligently and
in good faith pursue Lender’s approval of the Assumption. In the event that
Buyer (a) has not made written application to Lender for the Assumption within
the aforementioned ten (10)-day period, or (b) Buyer fails to otherwise
diligently and in good faith pursue Lender’s approval of the Assumption,
Seller’s sole remedy shall be to terminate this Agreement by delivering written
notice to Buyer and Escrow Holder, in which case the Deposit, less the
Independent Contract Consideration, shall be returned to Buyer, and this
Agreement shall be null and void and of no further force and effect whatsoever,
except for the terms of this Agreement which expressly survive termination;
provided, however, that with respect to item (a) above, Seller’s termination
notice shall only be effective if it is received by Buyer before Buyer makes
such application to Lender. If on or before the Initial Scheduled Closing Date
or, as applicable, the Rescheduled Closing Date, Lender has not approved the
Assumption on terms and conditions acceptable to Buyer, and agreed to the
release of Seller and all existing guarantors from all liability on the Loan for
events arising after the Closing, then the Deposit will be refunded in full to
Buyer, less the Independent Contract Consideration, and this Agreement shall be
null and void and of no further force and effect whatsoever, except for the
terms of this

 

2



--------------------------------------------------------------------------------

Agreement which expressly survive termination. Buyer’s determination of whether
the terms and conditions of the Assumption are acceptable to Buyer shall be made
in its reasonable discretion; provided, however, that it shall in all events be
reasonable for Buyer to conclude that the terms and conditions of the Assumption
are unacceptable if Lender requires any of the following in connection with the
Loan (“Satisfaction Criteria”): (i) an interest rate exceeding 4.88% per annum,
(ii) reserves exceeding $400 per housing unit, (iii) payment of (A) an
assumption fee exceeding 1% of the outstanding principal balance of the Loan as
of the Closing Date or (B) Other Expenses (as defined below) exceeding $40,000,
(iv) a principal balance on the date that Buyer assumes the Loan of more than
Fourteen Million One Hundred Thousand and 00/100 Dollars ($14,100,000.00) or
less than Thirteen Million Eight Hundred Thousand and 00/100 Dollars
($13,800,000.00), and (v) a loan maturity date earlier than February 1, 2018.
Buyer shall provide Seller with written notice of any objections that Buyer has
to the documents to be executed by Buyer and which have been provided to Buyer,
Seller, any guarantors and Lender in connection with the Loan Assumption
(collectively, the “Assumption Documents”) within three (3) business days after
receipt thereof and will use good faith efforts to resolve, prior to Closing,
such objections to Buyer’s reasonable satisfaction, subject to Buyer’s right to
disapprove the Assumption Documents if the Assumption Documents are not in
compliance with the Satisfaction Criteria set forth above. Subject to Buyer’s
right to approve the terms and conditions of the Assumption and the Assumption
Documents, Buyer agrees to pay any assumption fee and all other reasonable costs
and expenses imposed by Lender in connection with the Assumption including,
without limitation, underwriting and due diligence fees, loan policy title
insurance premiums and Lender’s legal fees (collectively, “Other Expenses”).

3. PAYMENT OF PURCHASE PRICE. The Purchase Price shall be paid as follows:

3.1 Deposit. Within three (3) business days after the mutual execution of this
Agreement, Buyer shall deliver to First American Title Company (“Escrow
Holder”), which has an address of 5 First American Way, Santa Ana, California
92707, Attn: Kathleen Huntsman, the sum of THREE HUNDRED THOUSAND AND 00/100
DOLLARS ($300,000.00) (“Initial Deposit”) in immediately available funds as a
good faith deposit. The Initial Deposit and all interest earned thereon shall be
collectively referred to in this Agreement as the “Deposit”. The Initial Deposit
shall be in the form of wire transfer, cash or certified or bank cashier’s
check. Escrow Holder shall place the Deposit in an interest-bearing account
under Buyer’s Tax ID# 90-0152520. If Closing occurs in accordance with this
Agreement, the Deposit shall be applied against the Purchase Price. The Deposit
shall be returned to Buyer only if Buyer exercises the right to terminate this
Agreement in accordance with Sections 7.3 or 7.4, or Closing fails to occur due
to (i) Seller’s material breach of this Agreement, which breach continues for a
period of five (5) days after receipt of written notice from Buyer and which is
not caused by Buyer’s breach of this Agreement, (ii) the failure of a condition
to close set forth in Section 5.2.2 (with respect to Seller’s deliveries only),
Section 5.2.4, or Section 5.2.5 (with respect to Seller’s performance only) of
this Agreement, to the extent the foregoing are not waived by Buyer or caused by
Buyer’s breach or failure to perform, or (iii) termination of this Agreement
pursuant to a casualty or condemnation event as described in Section 13 below.

 

3



--------------------------------------------------------------------------------

3.2 Remainder of Purchase Price. On or before the Closing Date, Buyer shall
deposit into Escrow immediately available funds in an amount which, when added
to the Deposit and the Assumed Loan Balance, will equal the Purchase Price plus
any additional amounts necessary to cover costs and/or prorations under this
Agreement (the “Closing Funds”).

3.3 Liquidated Damages. SELLER AND BUYER AGREE THAT, IF THE PURCHASE AND SALE OF
THE PROPERTY IS NOT COMPLETED AND THIS AGREEMENT TERMINATES BECAUSE BUYER
MATERIALLY DEFAULTS UNDER OR MATERIALLY BREACHES THIS AGREEMENT, THE DEPOSIT
SHALL BE PAID TO SELLER UPON TERMINATION OF THIS AGREEMENT AND RETAINED BY
SELLER AS LIQUIDATED DAMAGES AND AS SELLER’S SOLE REMEDY AT LAW OR IN EQUITY.
SELLER AND BUYER AGREE THAT, UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF
THIS AGREEMENT, ACTUAL DAMAGES MAY BE DIFFICULT TO ASCERTAIN AND THE DEPOSIT AND
ALL INTEREST THEREON IS A REASONABLE ESTIMATE OF THE DAMAGES THAT WILL BE
INCURRED BY SELLER IF BUYER MATERIALLY DEFAULTS UNDER OR MATERIALLY BREACHES
THIS AGREEMENT AND FAILS TO PURCHASE THE PROPERTY.

 

SELLER’S INITIALS:     

  LOGO [g316837st_017.jpg]         BUYER’S INITIALS:        LOGO
[g316837g77g40.jpg]            

4. BUYER’S REMEDIES. SELLER AND BUYER AGREE THAT IF THE PURCHASE AND SALE OF THE
PROPERTY IS NOT COMPLETED AND THIS AGREEMENT TERMINATES BECAUSE SELLER
MATERIALLY DEFAULTS UNDER OR MATERIALLY BREACHES THIS AGREEMENT OR IF SELLER
OTHERWISE MATERIALLY FAILS TO SATISFY ITS OBLIGATIONS UNDER THIS AGREEMENT FOR
ANY REASON EXCEPT FAILURE BY BUYER TO PERFORM HEREUNDER OR BUYER’S MATERIAL
BREACH HEREUNDER, WHICH DEFAULT, BREACH OR FAILURE BY SELLER CONTINUES FOR A
PERIOD OF FIVE (5) DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM BUYER, BUYER MAY,
AS BUYER’S SOLE AND EXCLUSIVE REMEDIES, (i) DEMAND THE RETURN OF THE DEPOSIT
LESS THE INDEPENDENT CONTRACT CONSIDERATION, WHICH DEMAND SHALL OPERATE TO
TERMINATE THIS AGREEMENT IF NOT ALREADY TERMINATED, (ii) COMPEL SPECIFIC
PERFORMANCE OF SELLER’S OBLIGATIONS UNDER THIS AGREEMENT, HOWEVER BUYER SHALL
HAVE WAIVED ITS RIGHT TO ENFORCE SPECIFIC PERFORMANCE IF BUYER FAILS TO FILE A
LAWSUIT ASSERTING SUCH CAUSE OF ACTION IN THE COUNTY IN WHICH THE PROPERTY IS
LOCATED WITHIN SIXTY (60) DAYS OF THE SCHEDULED CLOSING DATE (AS THE CLOSING
DATE MAY BE EXTENDED PURSUANT TO THIS AGREEMENT), (iii) RECOVER FROM SELLER THE
DEPOSIT, LESS THE INDEPENDENT CONTRACT CONSIDERATION, PLUS BUYER’S ACTUAL
OUT-OF- POCKET EXPENSES INCURRED BY BUYER IN CONNECTION WITH THIS AGREEMENT
PROVIDED HOWEVER, THAT IN NO EVENT SHALL SELLER’S LIABILITY HEREUNDER EXCEED
$175,000.00, AND/OR (iv) IN THE EVENT OF AN INTENTIONAL BREACH OF THIS AGREEMENT
BY SELLER, RECOVER FROM SELLER THE DEPOSIT, LESS THE INDEPENDENT CONTRACT
CONSIDERATION,

 

4



--------------------------------------------------------------------------------

PLUS BUYER’S ACTUAL DAMAGES, HOWEVER IN NO EVENT SHALL SELLER’S LIABILITY
HEREUNDER EXCEED $500,000.00 NOR SHALL BUYER HAVE THE RIGHT TO RECOVER AGAINST
SELLER CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES.

 

SELLER’S INITIALS:    

  LOGO [g316837st_019.jpg]         BUYER’S INITIALS:        LOGO
[g316837st_021.jpg]            

5. ESCROW INSTRUCTIONS.

5.1 Opening of Escrow. Within three (3) business days after the mutual execution
of this Agreement, the parties shall open an escrow (“Escrow”) with Escrow
Holder in order to consummate the purchase and sale in accordance with the terms
and provisions hereof. This Agreement shall be deposited in the Escrow and the
provisions hereof shall constitute joint primary escrow instructions to Escrow
Holder; provided, however, that the parties shall execute such additional
instructions as requested by Escrow Holder not inconsistent with the provisions
hereof. The date as of which Escrow Holder shall have received (i) the Initial
Deposit and (ii) executed counterparts of this Agreement from both Seller and
Buyer shall constitute the “Opening of Escrow.” Escrow Holder shall deliver
written confirmation of the date of the Opening of Escrow to the parties in the
manner set forth in Section 18 of this Agreement. In the event the Initial
Deposit is not received by the Escrow Holder within the time period specified in
Section 3.1, this Agreement will become null and void and of no further force or
effect at Seller’s option, which must be exercised by delivering written notice
of such election to Buyer and Escrow Holder at any time before the Initial
Deposit is received by Escrow Holder.

5.2 Conditions to Close. Closing shall not occur unless and until the following
conditions precedent and contingencies have been satisfied or waived in writing
by the party for whose benefit the conditions have been included:

5.2.1 All conditions and contingencies to Buyer’s obligation to close Escrow set
forth in Sections 7.3 and 7.4 below have been satisfied or waived in writing by
Buyer, and Buyer’s rights to terminate this Agreement in accordance with
Sections 7.3 and 7.4 below have expired.

5.2.2 All Closing Funds described in Section 3, and Closing Documents described
in Section 11 have been delivered to Escrow Holder.

5.2.3 The title department of Escrow Holder, which has an address of 5 First
American Way, Santa Ana, California 92707, Attn: Kristen A. Hueter, shall have
irrevocably committed to issue to Buyer pursuant to the Title Commitment (as
hereinafter defined) an ALTA owner’s policy of title insurance, subject only to
the Permitted Exceptions (as hereinafter defined) and the payment of the
applicable premium, but otherwise in form and content and containing such
endorsements approved by Buyer pursuant to Section 7 below, insuring Buyer’s
title to the Real Property in an amount equal to the Purchase Price

5.2.4 Buyer shall have obtained, at Buyer’s sole cost and expense, Lender’s
consent to the Assumption by Buyer of the Loan, effective as of the Closing Date
and the release of Seller and all guarantors of the Loan from any default
occurring after the Closing.

 

5



--------------------------------------------------------------------------------

5.2.5 Seller and Buyer shall each have materially performed, observed and
complied with all covenants, agreements and conditions required by this
Agreement to be performed, observed and/or complied with by such party prior to,
or as of, the Closing.

Any condition not otherwise satisfied or waived as of the Closing shall be
deemed fully satisfied or waived by the party for whose benefit the condition
had been included.

5.3 Recordation and Transfer. Upon satisfaction of the conditions set forth in
Section 5.2 above, Escrow Holder shall transfer the Property as follows:

5.3.1 Cause the Deed (as such term is hereinafter defined) to be recorded with
the County Clerk of Oklahoma County, Oklahoma;

5.3.2 Deliver to the parties entitled thereto the other Closing Documents;

5.3.3 Disburse all funds deposited with Escrow Holder by Buyer in payment of the
Purchase Price for the Property to Seller pursuant to instructions to be
delivered by Seller to Escrow Holder, less the amount of all items, costs and
prorations chargeable to the account of Seller; and

5.3.4 Disburse the remaining balance of the funds deposited by Buyer to Buyer
upon the Close of Escrow pursuant to instructions to be delivered by Buyer to
Escrow Holder after all costs payable by Buyer pursuant to Section 12 below have
been deducted.

6. CLOSING.

6.1 Generally. Escrow shall close upon the delivery of the Deed in accordance
with the provisions of this Agreement (“Date of Closing”, “Closing Date”,
“Closing” or “Close of Escrow”). The Close of Escrow shall occur no later than
the date that is sixty (60) days after the Opening of Escrow (“Initial Scheduled
Closing Date”) at the office of Escrow Holder or at such other location as may
be mutually agreed upon by Seller and Buyer, unless otherwise extended (i) by
operation of Sections 7.3.1 or 13, (ii) by Buyer pursuant to Section 6.2 below,
or (iii) by written agreement between Buyer and Seller. Buyer shall have the
option, in its sole and absolute discretion, to require that the Close of Escrow
occur earlier than the Initial Scheduled Closing Date or the Rescheduled Closing
Date (defined in Section 6.2 below) by giving written notice thereof to Seller
and Escrow Holder.

6.2 Extension Option. Notwithstanding Section 6.1 above, Buyer shall have the
option (“Extension Option”) to extend the Initial Scheduled Closing Date for an
additional thirty (30) days (“Rescheduled Closing Date”), in Buyer’s sole and
absolute discretion, by providing written notice to Seller of such election
prior to the Initial Scheduled Closing Date.

7. BUYER’S REVIEW.

7.1 Delivery of Documents. Within three (3) business days after the Opening of
Escrow, Seller shall, at the sole expense of Seller, deliver to Buyer the
following documents pertaining to the Property, to the extent existing, that
have been prepared by, for or at the request

 

6



--------------------------------------------------------------------------------

of Seller, or (a) are in the possession of, or (b) to Seller’s knowledge (as
defined in Section 8.1 below), are readily available at no material cost to,
Seller, the manager retained by Seller to manage the Property, or Seller’s
investment advisors, including, without limitation, (i) copies of the Leases,
Contracts and Approvals; (ii) copies of all architectural, engineering and other
drawings, plans and specifications for the buildings, structures, improvements,
machinery, fixtures and equipment included in the Real Property; (iii) copies of
all reports, studies, investigations, appraisals and other materials concerning
the design, construction, condition or status of the Real Property or any of the
buildings, structures, improvements, machinery, fixtures or equipment included
in the Real Property, or any system, element or component thereof, or any past
or present Release (as hereinafter defined) or threatened Release of any
Hazardous Substances (as hereinafter defined) in, on, under or within the Real
Property or any other real property in the vicinity of the Real Property, or the
compliance of the Real Property with Environmental Laws (as hereinafter
defined); and (iv) copies of all environmental impact reports, negative
declarations, environmental impact certifications, and zoning, land use or
development agreements relating to the Real Property, and (v) to the extent not
covered by the foregoing clauses (i) – (iv), the documents listed on Exhibit “C”
attached hereto. Notwithstanding the foregoing, those certain Due Diligence
Documents specifically designated on Exhibit “C” as “Available.on Site” will not
be delivered to Buyer, but may be reviewed and copied by Buyer at the management
office located on the Real Property pursuant to Section 7.2 below.

As used in this Agreement, the following definitions shall apply: “Environmental
Laws” shall mean all federal, state and local laws, ordinances, rules and
regulations now or hereafter in force, as amended from time to time, in any way
relating to or regulating human health or safety, or industrial hygiene or
environmental conditions, or protection of the environment, or pollution or
contamination of the air, soil, surface water or groundwater, and includes the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §
6901, et seq., the Clean Water Act, 33 U.S.C. § 1251, et seq., and the Hazardous
Substance Account Act. “Hazardous Substances” shall mean any substance or
material that is described as a toxic or hazardous substance waste or material
or a pollutant or contaminant, or words of similar import, in any of the
Environmental Laws, and includes, without limitation, asbestos, petroleum
(including crude oil or any fraction thereof, natural gas, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel, or any mixture
thereof), petroleum products, polychlorinated biphenyls, urea formaldehyde,
radon gas, radioactive matter, medical waste, and chemicals which may cause
cancer or reproductive toxicity. “Release” shall mean any spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing into the environment, including continuing
migration, of Hazardous Substances into or through soil, surface water or
groundwater.

7.2 Access. Upon the execution of this Agreement, Seller shall allow Buyer or
Buyer’s agents or representatives access to the Property for purposes of any
non-intrusive physical or environmental inspection of the Property and, to the
extent copies are not provided to Buyer by Seller, review and copying of
Seller’s books and records relating to the Property and any of the documents
described in Section 7.1 above, and other matters necessary in the reasonable
discretion of Buyer to evaluate and analyze the feasibility of the Property for
Buyer’s

 

7



--------------------------------------------------------------------------------

intended use thereof. Buyer shall not conduct or authorize any physically
intrusive testing of, on, or under the Property without first obtaining Seller’s
written consent as to the timing and scope of work to be performed, which
consent shall not be unreasonably withheld, conditioned or delayed. In
performing its on-site inspections, Buyer will provide Seller and Seller’s
property manager with at least twenty-four (24) hours prior notice regarding the
scope and execution of its activities, and shall be accompanied by a building
management escort, if deemed necessary by Seller. In conducting its
investigation and review of the Property, Buyer will not unreasonably
inconvenience or interfere with the operation, management or use of the Property
by Seller, Seller’s property manager, tenants, or by any of their respective
agents, customers, invitees, or guests. Buyer will not materially alter the
physical condition of the Property without obtaining Seller’s prior written
consent. Except to the extent arising out of the negligence or willful
misconduct of Seller or its employees or agents, Buyer agrees to indemnify, hold
harmless and defend (with counsel reasonably satisfactory to Seller), and hereby
releases, Seller, Seller’s managers, officers, directors, employees, and agents,
from and against all losses, claims, costs, damages, and liabilities, including
attorney’s fees, arising out of or in connection with (.1) injury to persons and
damage to property, including the Property, during access to the Property or
arising out of entry upon the Property caused by Buyer and its agents,
employees, and contractors; and (.2) any liens filed against the Property
arising out of Buyer’s access to the Property. Buyer will restore the Property
to its condition existing prior to Buyer’s activities thereon at Buyer’s expense
if this transaction does not close. Buyer agrees that it will deliver to Seller,
prior to any such entry, a certificate of commercial general liability
insurance, naming Seller as an additional insured and otherwise in form
reasonably acceptable to Seller. The provisions of this Section 7.2 will
expressly survive the Closing or earlier termination of this Agreement.

7.3 Title and Survey.

7.3.1 Within ten (10) days after the Opening of Escrow, Buyer shall obtain from
Escrow Holder a preliminary report of title prepared by the title department of
Escrow Holder regarding the Property (“Title Commitment”). Buyer shall have
twenty (20) days following the later of (a) its receipt of the Title Commitment
and any existing survey provided to Buyer pursuant to Section 7.3.2 below, and
(b) the Opening of Escrow (“Title Objection Period”) in which to give Seller
written notice of any objections Buyer has, in Buyer’s sole and absolute
discretion, to any matters shown on the Title Commitment (“Title Objection
Notice”). All objections raised by Buyer in the manner herein provided are
hereafter called “Objections.” Seller shall have the right, but not the
obligation, to remedy or remove all Objections (or agree irrevocably in writing
to remedy or remove all such Objections at or prior to Closing) within ten
(10) days following Buyer’s delivery of the Title Objection Notice (“Seller’s
Cure Period”). In the event Seller fails to notify Buyer that Seller agrees
irrevocably in writing to remedy or remove any Objections at or prior to
Closing, or Seller is unable to remedy or cause the removal of any Objections
(or agree irrevocably to do so at or prior to Closing) within Seller’s Cure
Period, then Buyer, within three (3) business days after the expiration of
Seller’s Cure Period, shall deliver to Seller written notice (a “Title Election
Notice”) electing, in Buyer’s sole and absolute discretion, to either
(i) terminate this Agreement, or (ii) unconditionally waive any such Objections.
If Buyer fails to timely deliver to Seller a Title Election Notice, Buyer shall
conclusively be deemed to have elected (i) above. If Buyer

 

8



--------------------------------------------------------------------------------

does not elect, or is not conclusively deemed to have elected, to terminate this
Agreement as set forth above, all matters reflected on the Title Commitment and
the survey, which Seller has not otherwise elected in writing to cure, shall
constitute permitted title exceptions approved by Buyer (the “Permitted
Exceptions”) for all purposes of this Agreement. Any new title or survey
information received by Seller or Buyer after the expiration of the Title
Objection Period or Seller’s Cure Period, as applicable, from a supplemental
title report obtained from the Escrow Holder, survey or other source which is
not the result of the acts or omissions of Buyer or its agents, contractors or
invitees (each, a “New Title Matter”) shall be subject to the same procedure
provided in this Section 7.3.1 (and the Date of Closing shall be extended
commensurately if the Closing would have occurred but for those procedures being
implemented for a New Title Matter), except that the Buyer’s Title Objection
Period and Seller’s Cure Period for any New Title Matters shall be five
(5) business days each. Seller, without duty of inquiry, shall notify Buyer in
writing of any New Title Matter within two (2) business days after Seller’s
receipt thereof. Close of Escrow shall be delayed as needed to accommodate such
additional time periods.

7.3.2 Within three (3) business days after the Opening of Escrow, Seller shall
provide Buyer with a copy of any existing survey of the Property in Seller’s
possession or control. Buyer may elect to obtain, at Buyer’s expense, a new
survey or revise, modify, or recertify an existing survey of the Property as
necessary in order for the title department of Escrow Holder to delete the
survey exception from title or to otherwise satisfy Buyer’s objectives, however
the Title Objection Period shall not be extended as a result thereof.

7.4 Buyer’s Due Diligence. Buyer shall have until the expiration of the Due
Diligence Period (as defined below) to evaluate and analyze the feasibility of
the Property for Buyer’s intended use thereof, including, without limitation,
the zoning of the Property, the physical, environmental and geotechnical
condition of the Property and the economic feasibility of owning and operating
the Property. As used in this Agreement, the term “Due Diligence Period” shall
mean the period commencing on the Opening of Escrow, and ending thirty (30) days
thereafter. If, during the Due Diligence Period, Buyer determines that the
Property is not acceptable for any reason whatsoever, Buyer shall have the
right, by giving written notice to Seller on or before the last day of the Due
Diligence Period, to terminate this Agreement.

7.5 Buyer’s Termination Right. If Buyer exercises the right to terminate this
Agreement in accordance with Sections 7.3 or 7.4 above, this Agreement shall
terminate as of the date the termination notice is given by Buyer. If Buyer does
not exercise the right to terminate this Agreement in accordance with Sections
7.3 or Section 7.4 above, this Agreement shall continue in full force and effect
and the Deposit shall become non-refundable except as provided in Section 3.1.

7.6 Contracts. On or before the expiration of the Due Diligence Period, Buyer
shall notify Seller in writing as to which of the Contracts, that by their terms
can be terminated as of the Closing Date, Buyer elects not to assume at Closing,
in Buyer’s sole and absolute discretion. Seller shall notify the vendors under
those Contract(s) which Buyer has not agreed to assume and, provided that
Closing occurs hereunder, such Contracts shall terminate effective as of the
Date of Closing. Seller shall cooperate with Buyer, at no material expense to
Seller, both

 

9



--------------------------------------------------------------------------------

before and after the Close of Escrow, to obtain any approvals or consents
required to assign any Contracts to Buyer, including, without limitation,
sending requests for such approvals or consents to the party or parties whose
consent or approval is required. If Seller fails to timely send any such request
for approval or consent, Buyer may do so in Seller’s name. Seller’s obligations
under this Section 7.6 shall survive the Close of Escrow.

7.7 “AS IS, WHERE IS”. If Buyer does not exercise the right to terminate this
Agreement in accordance with Sections 7.3 or Section 7.4 above, then: (.1) BUYER
ACKNOWLEDGES THAT EXCEPT FOR ANY EXPRESS WARRANTIES, REPRESENTATIONS AND
COVENANTS CONTAINED IN THIS AGREEMENT, BUYER IS NOT RELYING ON ANY WRITTEN,
ORAL, IMPLIED, OR OTHER REPRESENTATIONS, STATEMENTS, OR WARRANTIES BY SELLER OR
ANY AGENT OF SELLER OR ANY REAL ESTATE BROKER OR SALESMAN; (.2) ALL PREVIOUS
WRITTEN, ORAL, IMPLIED, OR OTHER STATEMENTS, REPRESENTATIONS, WARRANTIES, OR
AGREEMENTS, IF ANY, ARE MERGED HEREIN; AND (.3) EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT AND THE CLOSING DOCUMENTS, SELLER SHALL NOT HAVE ANY LIABILITY TO
BUYER, AND BUYER SHALL RELEASE SELLER FROM ANY LIABILITY (INCLUDING, WITHOUT
LIMITATION, CONTRACTUAL AND STATUTORY ACTIONS FOR CONTRIBUTION OR INDEMNITY),
FOR, CONCERNING, OR REGARDING: (i) THE NATURE AND CONDITION OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE SUITABILITY THEREOF FOR ANY ACTIVITY OR USE;
(ii) ANY IMPROVEMENTS OR SUBSTANCES LOCATED THEREON; OR (iii) THE COMPLIANCE OF
THE PROPERTY WITH ANY LAWS, RULES, ORDINANCES, OR REGULATIONS OF ANY GOVERNMENT
OR OTHER BODY. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND THE CLOSING
DOCUMENTS, SELLER HAS NOT MADE, DOES NOT MAKE, AND EXPRESSLY DISCLAIMS, ANY
WARRANTIES, REPRESENTATIONS, COVENANTS OR GUARANTEES, EXPRESS OR IMPLIED, OR
ARISING BY OPERATION OF LAW, AS TO THE MERCHANTABILITY, HABITABILITY, QUANTITY,
QUALITY, OR ENVIRONMENTAL CONDITION OF THE PROPERTY OR ITS SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OR USE. BUYER AFFIRMS THAT IT HAS
INVESTIGATED AND INSPECTED THE PROPERTY AND IS FAMILIAR AND SATISFIED WITH THE
PHYSICAL CONDITION OF THE PROPERTY, AND HAS MADE ITS OWN DETERMINATION AS TO THE
MERCHANTABILITY, QUANTITY, QUALITY, AND CONDITION OF THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE POSSIBLE PRESENCE OF TOXIC OR HAZARDOUS SUBSTANCES OR
WASTE OR OTHER ENVIRONMENTAL CONTAMINATION AND THE PROPERTY’S SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OR USE. AT CLOSING, BUYER ACCEPTS THE
PROPERTY IN ITS PRESENT CONDITION (INCLUDING ENVIRONMENTAL CONDITIONS) ON AN
“AS-IS”, “WHERE-IS”, AND “WITH ALL FAULTS” BASIS. BUYER FURTHER ACKNOWLEDGES
THAT WITHOUT THIS ACCEPTANCE, THIS SALE WOULD NOT BE MADE. EXCEPT FOR ANY
EXPRESS WARRANTIES, REPRESENTATIONS AND COVENANTS CONTAINED IN THIS AGREEMENT,
BUYER AND ITS SUCCESSORS AND ASSIGNS HAVE, AND SHALL BE DEEMED TO HAVE, ASSUMED
ALL RISK

 

10



--------------------------------------------------------------------------------

AND LIABILITY WITH RESPECT TO THE PRESENCE OF TOXIC OR HAZARDOUS SUBSTANCES OR
WASTE OR OTHER ENVIRONMENTAL CONTAMINATION ON OR WITHIN OR UNDER THE SURFACE OF
THE PROPERTY, WHETHER KNOWN OR UNKNOWN, APPARENT, NON-APPARENT OR LATENT, AND
WHETHER EXISTING PRIOR TO, AT, OR SUBSEQUENT TO TRANSFER OF THE PROPERTY. THE
PROVISIONS OF THIS DISCLAIMER AND RELEASE EXPRESSLY SURVIVE CLOSING.

8. REPRESENTATIONS AND WARRANTIES.

8.1 Seller’s Representations and Warranties. The representations, warranties and
covenants of Seller in this Section 8.1 are a material inducement for Buyer to
enter into this Agreement. Buyer would not purchase the Property from Seller
without such representations, warranties and covenants of Seller. Such
representations, warranties and covenants shall survive the Closing. References
to the “knowledge” of Seller shall refer only to the actual knowledge, without
inquiry, of John A. Wensinger, Manager of Seller’s Manager, and shall not be
construed, by imputation or otherwise, to refer to the knowledge of Seller, or
any affiliate of Seller, to Seller’s property manager, or to any other officer,
agent, manager, representative, advisor, or employee of Seller or any affiliate
thereof or to impose upon such designated employee any duty to investigate the
matter to which such actual knowledge, or the absence thereof, pertains.
Notwithstanding anything contained in this Agreement to the contrary, John A.
Wensinger shall have no personal liability under this Agreement. Seller
represents, warrants and covenants to Buyer that, with respect to all of the
matters as to which a representation or warranty in this Section 8.1 is
qualified as “to Seller’s knowledge” (or words of similar import), John A.
Wensinger is an individual representing or employed by Seller who is
knowledgeable and actively involved in the management of the relevant aspect(s)
of the Property that is (are) the subject matter of such qualified
reprensentation or warranty. Seller represents, warrants and covenants to Buyer
as of the date of this Agreement and as of the Closing as follows:

8.1.1 Seller is a limited liability company (i) duly organized and validly
existing and in good standing under the laws of the State of Delaware, and
(ii) duly qualified to do business and in good standing in the State of
Oklahoma. Seller has full power and authority to enter into this Agreement and
to perform this Agreement. The execution, delivery and performance of this
Agreement by Seller have been duly and validly authorized by all necessary
action on the part of Seller and all required consents and approvals have been
duly obtained. This Agreement is a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms.

8.1.2 To Seller’s knowledge, (.1) the Personal Property described in Exhibit “B”
attached hereto is, in all material respects, an accurate and complete list of
all tangible and intangible personal property owned by Seller relating to the
ownership, management, operation, maintenance or repair of the Real Property;
(.2) the Personal Property is located at the Real Property. Seller has good
title to the Personal Property, free and clear of all liens, encumbrances,
security interests and adverse claims of any kind or nature whatsoever except in
connection with the Loan.

 

11



--------------------------------------------------------------------------------

8.1.3 All of the Leases are described in Schedule 1 attached hereto, and there
are no persons leasing, using or occupying the Real Property or any part thereof
except the tenants under the Leases and as may be indicated on the Title
Commitment. To Seller’s knowledge, the Contracts described in Schedule 2
attached hereto are, in all material respects, an accurate and complete list of
all presently effective contracts, agreements, warranties and guaranties
relating to the leasing, advertising, promotion, design, construction,
ownership, management, operation, maintenance or repair of the Real Property. To
Seller’s knowledge, the Approvals described in Schedule 3 attached hereto are,
in all material respects, an accurate and complete list of all presently
effective building permits, certificates of occupancy, and other certificates,
permits, licenses and approvals relating to the design, construction, ownership,
occupancy, use, management, operation, maintenance or repair of the Real
Property. Seller has good title to the Leases, the Contracts and the Approvals,
free and clear of all liens, encumbrances, security interests and adverse claims
of any kind or nature whatsoever except in connection with the Loan. All of the
copies of the documents delivered to Buyer pursuant to Section 7.1 above are, in
all material respects, accurate and complete copies of all originals of the
documents described in Section 7.1 above and Seller has no actual knowledge that
any contain any misstatements or omissions of fact that would make them
materially misleading. With respect to only those materials delivered to Buyer
pursuant to Section 7.1 which were created by Seller, such materials are true,
correct and complete in all material respects. With respect to documents
delivered to Buyer pursuant to Section 7.1 above that were prepared by third
parties, Seller has not and does not adopt or ratify the findings of third
parties who prepared same, does not represent that they are accurate in all
respects, and does not warrant or represent that they can or should be relied
upon by Buyer in making its investment decisions concerning the Property.

8.1.4 All information concerning the Leases is accurate and complete, as
indicated on the rent roll, as same may be updated from time to time. The Leases
are in full force and effect and rent is accruing thereunder as indicated on the
rent roll. To Seller’s knowledge, the Leases have not been amended or modified
except as disclosed in writing to Buyer; no monthly rent has been paid more than
one (1) month in advance (except as otherwise expressly permitted or required
pursuant to the terms of the Lease); and no security deposit or prepaid rent has
been paid except as otherwise disclosed in writing to Buyer. To Seller’s
knowledge, no tenant under the Leases is entitled to interest on any security
deposit. To Seller’s knowledge, other than routine maintenance and work order
requests, all improvements and construction required to be performed by the
landlord under the Leases have been completed. To Seller’s knowledge and except
as disclosed in writing to Buyer, there is no existing breach or default by the
landlord or by any tenant under the Leases and the tenants have no defenses,
claims or demands against the landlord, under the Leases or otherwise, which can
be offset against rents or other charges due or to become due under the Leases.
Except as indicated on the rent roll, to Seller’s knowledge, no money is owed to
any tenant for improvements or otherwise under the Leases and no improvement,
moving, relocation or other payment or credit of any kind is presently owed, or
will or could become due and payable, to any tenant under the Leases. Except in
connection with the Loan, Seller has not assigned, transferred, pledged or
encumbered in any manner any of the Leases or any rents or other amount payable
by any tenant thereunder.

 

12



--------------------------------------------------------------------------------

8.1.5 To Seller’s knowledge, Seller has received no written, oral or electronic
notice, citation or other claim alleging any violation of any law, statute,
rule, regulation, ordinance, covenant, condition or restriction applicable to
Seller or the Real Property and the Approvals have been duly and validly issued,
are in full force and effect, and, to Seller’s knowledge, are all of the
certificates, permits, licenses and approvals that are required by law to own,
operate, use and occupy the Real Property as it is presently owned, operated,
used and occupied. To Seller’s knowledge, Seller has fully performed, satisfied
and discharged all of the obligations, requirements and conditions imposed on
the Real Property by the Approvals.

8.1.6 To Seller’s knowledge, no Hazardous Substances are present in, on or under
the Real Property or any nearby real property which could migrate to the Real
Property, and, to Seller’s knowledge, there is no present Release or threatened
Release of any Hazardous Substances in, on or under the Real Property. To
Seller’s knowledge, Seller has never used the Real Property or any part thereof,
and has never permitted any person to use the Real Property or any part thereof,
for the production, processing, manufacture, generation, treatment, handling,
storage or disposal of Hazardous Substances. To Seller’s knowledge, no
underground storage tanks of any kind are located in the Real Property. To
Seller’s knowledge, the Real Property and every part thereof, and all operations
and activities therein and thereon and the use and occupancy thereof, comply
with all applicable Environmental Laws. To Seller’s knowledge, neither Seller
nor any person using or occupying the Real Property or any part thereof is
violating any Environmental Laws. To Seller’s knowledge, Seller has all permits,
licenses and approvals (which are included in the Approvals) required by all
applicable Environmental Laws for the use and occupancy of, and all operations
and activities in, the Real Property, Seller is in material compliance with all
such permits, licenses and approvals, and all such permits, licenses and
approvals were duly issued and are in full force and effect. Except as set forth
in any environmental assessment reports in Seller’s possession or available to
Seller and delivered to Buyer or as otherwise disclosed in writing to Buyer, to
Seller’s knowledge no written, oral or electronic claim, demand, action or
proceeding of any kind relating to any past or present Release or threatened
Release of any Hazardous Substances in, on or under the Real Property or any
past or present violation of any Environmental Laws at the Real Property has
been made or commenced, or is pending, or is being threatened or contemplated by
any person.

8.1.7 There is no litigation, arbitration or other legal or administrative suit,
action, proceeding or investigation of any kind pending or, or to Seller’s
knowledge, threatened or being contemplated against or involving Seller relating
to the Real Property, or any part thereof and, to Seller’s knowledge, there is
no valid basis for any such litigation, arbitration or other legal or
administrative suit, action, proceeding or investigation which would adversely
affect the Property. To Seller’s knowledge, there is no land use or zoning
action, or special assessment action, or condemnation or eminent domain action
pending with respect to the Real Property.

8.1.8 To Seller’s knowledge, Seller has received no written notice that any
water, sewer, gas, electric, steam, telephone and drainage facilities or other
utilities presently available to the Property are subject to termination,
restriction, or moratorium.

 

13



--------------------------------------------------------------------------------

8.1.9 Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and the Income Tax Regulations
thereunder.

8.1.10 No withholding of tax will be required with respect to the sale of the
Property by Seller.

8.1.11 Seller is a single purpose entity, has not made a general assignment for
the benefit of its creditors, and is not a party to any bankruptcy proceedings.

8.1.12 Except for CB Richard Ellis (“Seller’s Broker”), Seller has not dealt
with any investment adviser, real estate broker or finder, or incurred any
liability for any commission or fee to any investment adviser, real estate
broker or finder, in connection with the sale of the Property to Buyer or this
Agreement.

8.1.13 [Intentionally omitted.]

8.1.14 Neither Seller nor any person, group, entity or nation that Seller is
acting, directly or indirectly for, or on behalf of, is named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or is otherwise a banned or blocked
person, group, entity, or nation pursuant to any law that is enforced or
administered by the Office of Foreign Assets Control, and Seller is not engaging
in the transaction contemplated herein, directly or indirectly, on behalf of, or
instigating or facilitating the transaction contemplated herein, directly or
indirectly, on behalf of, any such person, group, entity or nation. Seller is
not engaging in the transaction contemplated herein, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering.

8.1.15 Seller has not sold, transferred, conveyed, or entered into any agreement
regarding water or water rights relating to the Property, except as otherwise
expressly set forth in the Title Commitment.

8.1.16 [Intentionally omitted.]

8.2 Buyer’s Representations and Warranties. The representations, warranties, and
covenants of Buyer in this Section 8.2 are a material inducement for Seller to
enter into this Agreement. Seller would not sell the Property to Buyer without
such representations, warranties, and covenants of Buyer. Such representations,
warranties, and covenants shall survive the Closing. Buyer represents and
warrants to Seller as of the date of this Agreement and as of the Closing as
follows:

8.2.1 Buyer is a corporation, duly organized, validly existing, and in good
standing under the laws of the State of California.

8.2.2 Buyer has all requisite power and authority to execute and deliver this
Agreement and to carry out its obligations hereunder and the transactions
contemplated

 

14



--------------------------------------------------------------------------------

hereby. This Agreement has been, and the documents contemplated hereby will be,
duly executed and delivered by Buyer and constitute its legal, valid, and
binding obligation enforceable against it in accordance with its terms.

8.2.3 None of the funds of Buyer have been or will be derived from any unlawful
activity with the result that the investment of direct or indirect equity owners
in Buyer is prohibited by law or that the transaction contemplated herein or
this Agreement is or will be in violation of law.

8.2.4 Except for Seller’s Broker, whose commission or fee shall be paid by
Seller pursuant to a separate written agreement between Seller and Seller’s
Broker, Buyer has not dealt with any investment adviser, real estate broker or
finder, or incurred any liability for any commission or fee to any investment
adviser, real estate broker or finder, in connection with the purchase of the
Property from Seller or this Agreement.

8.2.5 Buyer is a sophisticated buyer of real estate that specializes in the
investment in and ownership and operation of income producing commercial real
estate in geographically diverse markets. As such, it is a sophisticated real
estate owner, investor, and manager with particular experience in the
acquisition, ownership, and operations of properties similar to the Property.
Buyer further warrants and represents that it has the ability through its own
employees, or through agents, independent contractors, consultants or other
experts with whom it has a relationship, to evaluate fully the investment
characteristics of the Property and to assess fully all issues pertaining to
title to the Property, the assumption by Buyer of the Leases and the Contracts,
the value of the Property, the ability of Buyer to obtain financing, the
physical and environmental condition of the Property, and the compliance of the
Property and the operation thereof with all applicable laws, rules, and
regulations of any and all governmental agencies having jurisdiction with
respect thereto, and the past and future economic performance of the Property.
Accordingly, Buyer warrants and represents that except for the express
warranties, representations and covenants contained in this Agreement or in the
Closing Documents executed and delivered by Seller at Closing, Buyer has not
relied and will not rely upon any warranty, representation, statement of fact,
or other information made by or furnished on behalf of Seller or any of its
employees, affiliates, agents, Seller’s property manager, investment advisor,
consultants, contractors, or others, but is relying solely upon its own
investigations, assessments, and evaluations, and those of its own employees,
agents, independent contractors, consultants, investment advisors and other
experts with whom it is dealing in connection with the transactions contemplated
by this Agreement.

9. COVENANTS.

9.1 Seller. Seller covenants and agrees with Buyer as follows:

9.1.1 Between the date of this Agreement and the Closing Date, Seller shall not
execute any additional lease affecting the Real Property or amend, modify,
renew, extend or terminate any of the Leases, the Contracts or the Approvals in
any respect without the prior approval of Buyer, which approval may be withheld
in the sole and absolute discretion of Buyer; provided, however, that any Leases
which are either executed or renewed on a month-to-month basis and which are
consistent with the current leasing practices of Seller, including,

 

15



--------------------------------------------------------------------------------

without limitation, current rental rates, shall be deemed to be automatically
approved by Buyer. Between the date of this Agreement and the Closing Date,
Seller shall manage, operate, maintain and repair the Real Property and the
Personal Property in the ordinary course of business in accordance with the
manner in which Seller has operated and maintained the Property prior to the
date of this Agreement. Seller shall not (i) create or agree to any easements,
liens, mortgages, encumbrances or other interests that would affect the Property
or Seller’s ability to comply with this Agreement; (ii) initiate or consent to,
approve or otherwise take any action with respect to zoning or any other
governmental rules or regulations presently applicable to all or any part of the
Real Property; (iii) fail to pay when due and payable all taxes and other public
charges assessed against the Real Property or Seller; (iv) fail to keep the Loan
current and free from default; or (v) fail to pay in a timely fashion all proper
bills for labor or services for work performed for or on behalf of Seller with
respect to the Property. Between the date of this Agreement and the Closing
Date, Seller shall keep in force property insurance covering all buildings,
structures, improvements, machinery, fixtures and equipment included in the Real
Property in accordance with Seller’s existing insurance program, shall comply
with the Approvals and all covenants, conditions, restrictions, laws, statutes,
rules, regulations and ordinances applicable to the Real Property or the
Personal Property, shall use commercially reasonable efforts to keep the Leases,
the Contracts and the Approvals in force, promptly give Buyer copies of all
material notices received by Seller asserting any breach or default under the
Leases or the Contracts or any violation of the Approvals or any covenants,
conditions, restrictions, laws, statutes, rules, regulations or ordinances
applicable to the Real Property or the Personal Property, and shall perform when
due all of Seller’s obligations under the Leases, the Contracts and the
Approvals in accordance with the Leases, the Contracts and the Approvals and all
applicable laws in all material respects.

9.1.2 Between the date of this Agreement and the Closing Date, Seller shall not
use, produce, process, manufacture, generate, treat, handle, store or dispose of
any Hazardous Substances in violation of applicable laws in, on or under the
Real Property, or use the Real Property for any such purposes, or Release any
Hazardous Substances in violation of applicable laws into any air, soil, surface
water or groundwater comprising the Real Property, and shall use commercially
reasonable efforts to prevent third parties using or occupying the Real Property
or any part thereof to do any of the foregoing. Between the date of this
Agreement and the Closing Date, Seller shall comply with all Environmental Laws
applicable to the Real Property, or the use or occupancy thereof, or any
operations or activities therein or thereon, and shall not knowingly permit any
persons using or occupying the Real Property thereof to fail to comply with
Environmental Laws applicable thereto. Between the date of this Agreement and
the Closing Date, and promptly after Seller obtains any information indicating
that any Hazardous Substances may be present or any Release or threatened
Release of Hazardous Substances may have occurred in, on or under the Real
Property or that any violation of any Environmental Laws may have occurred at
the Real Property, Seller shall give written notice thereof to Buyer. Seller
shall promptly furnish to Buyer copies of all written communications given or
received by Seller that any Release or threatened Release of any Hazardous
Substances or any violation of any Environmental Laws has actually or allegedly
occurred in, on or under the Real Property.

 

16



--------------------------------------------------------------------------------

9.1.3 All representations and warranties made by Seller in Section 8.1 above
shall survive the Closing. Seller shall use commercially reasonable efforts, in
good faith and with diligence, to cause all of the representations and
warranties made by Seller in Section 8.1 above to be true and correct on and as
of the Closing Date. Seller shall indemnify and defend Buyer against and hold
Buyer harmless from all claims, demands, liabilities, losses, damages, costs and
expenses, including reasonable attorneys’ fees and disbursements, that may be
suffered or incurred by Buyer if any representation or warranty made by Seller
in Section 8.1 above was untrue or incorrect in any material respect when made
or that may be caused by any breach by Seller of any such representation or
warranty.

9.1.4 Seller shall indemnify and defend Buyer against and hold Buyer harmless
from all claims, demands, liabilities, losses, damages, costs and expenses,
including reasonable attorneys’ fees and disbursements, arising from or based on
any failure by Seller to perform all obligations of Seller in accordance with
the Leases, the Contracts or the Approvals before the Closing Date, or any
breach, default or violation by Seller (or any event by Seller or condition
which, after notice or the passage of time, or both, would constitute a breach,
default or violation by Seller) under the Leases, the Contracts or the Approvals
that occurs before the Closing Date, or any condition, event or circumstance
relating to the Real Property that existed or occurred before the Closing Date,
or any third party claim for personal injury or property damage occurring in, on
or about the Real Property before the Closing Date.

9.1.5 [Intentionally omitted.]

9.1.6 Between the date of this Agreement and the Closing Date, Seller shall not
in any manner sell, convey, assign, transfer, encumber or otherwise dispose of
the Real Property, the Leases, the Personal Property, the Contracts or the
Approvals, or any part thereof or interest therein provided, however, that
subject to prior written notice to, and prior written approval by, Buyer, Seller
may sell, convey, assign, transfer, encumber or otherwise dispose of Personal
Property or Contracts in the ordinary course of its business.

9.1.7 Seller shall pay all commissions, fees and expenses due to Seller’s Broker
in respect of the sale of the Property to Buyer or this Agreement. Seller hereby
agrees to indemnify and hold Buyer harmless from and against any and all claims
for brokerage or finder’s fees or other similar commissions or compensation made
by any and all other brokers or finders claiming to have dealt with Seller in
connection with this Agreement or the consummation of the transaction
contemplated hereby.

9.1.8 Seller shall not dissolve its existing entity and shall remain validly
existing and in good standing under the laws of the State of Delaware during the
period commencing on the date of this Agreement and ending on December 31, 2012;
provided, however, that if Buyer gives Seller written notice of a claim under
this Agreement on or before the expiration of such period, such covenant shall
extend until the later to occur of (a) December 31, 2013, or (b) the date such
claim has been resolved.

9.1.9 Seller shall cooperate with Buyer in connection with obtaining Lender’s
consent to the Assumption; provided, however, that Buyer shall be responsible
for paying all costs, fees, and expenses imposed by Lender in connection with
the Assumption.

 

17



--------------------------------------------------------------------------------

The indemnification obligations of Seller set forth in this Section 9.1 shall
survive the Closing or the termination of this Agreement for any reason.

9.2 Buyer. Buyer covenants and agrees with Seller as follows:

9.2.1 All representations and warranties made by Buyer in Section 8.2 above
shall survive the Closing. Buyer shall use commercially reasonable efforts, in
good faith and with diligence, to cause all of the representations and
warranties made by Buyer in Section 8.2 above to be true and correct on and as
of the Closing Date. Buyer shall indemnify and defend Seller against and hold
Seller harmless from all claims, demands, liabilities, losses, damages, costs
and expenses, including reasonable attorneys’ fees and disbursements, that may
be suffered or incurred by Seller if any representation or warranty made by
Buyer in Section 8.2 above was untrue or incorrect in any material respect when
made or that may be caused by any breach by Buyer of any such representation or
warranty.

9.2.2 Subject to Seller’s representations, warranties and covenants set forth in
Section 8.1 above above, Buyer shall indemnify and defend Seller against and
hold Seller harmless from all claims, demands, liabilities, losses, damages,
costs and expenses, including reasonable attorneys’ fees and disbursements,
arising from or based on any failure by Buyer to perform all obligations of
Buyer in accordance with the Leases, the Contracts or the Approvals arising or
accruing on or after the Closing Date, or any breach, default or violation by
Buyer (or any event by Buyer or condition which, after notice or the passage of
time, or both, would constitute a breach, default or violation by Buyer) under
the Leases, the Contracts or the Approvals that occurs on or after the Closing
Date, or any condition, event or circumstance relating to the Real Property that
occurs on or after the Closing Date, or any third party claim for personal
injury or property damage occurring in, on or about the Real Property on or
after the Closing Date.

9.2.3 Except with respect to Seller’s Broker, Buyer hereby agrees to indemnify
and hold Seller harmless from and against any and all claims for brokerage or
finder’s fees or other similar commissions or compensation made by any and all
other brokers or finders claiming to have dealt with Buyer in connection with
this Agreement or the consummation of the transaction contemplated hereby.

The indemnification obligations of Buyer set forth in this Section 9.12 shall
survive the Closing or the termination of this Agreement for any reason.

10. ADJUSTMENTS AND PRORATIONS.

10.1 Generally. All taxes (including personal property taxes on the Personal
Property), including, without limitation, real estate taxes and personal
property taxes, collected rents, laundry income, parking income, furniture
rental, charges for utilities, including water, sewer, gas, and fuel oil, and
for utility services, maintenance services, maintenance and service contracts,
all operating costs and expenses, interest on the Loan, payments under the
Contracts which Buyer assumes at Closing, and all other income, costs, and
charges of every kind which in any manner relate to the operation of the
Property (but not including insurance premiums) shall be prorated to the Date of
Closing. If the amount of said taxes or assessments is not known or

 

18



--------------------------------------------------------------------------------

cannot be reasonably estimated on the Date of Closing, they shall be apportioned
on the basis of the amounts for the preceding year, with a reapportionment as
soon as the new amounts can be ascertained. Any additional taxes relating to the
year of Closing or future years arising out of a change in the use of the Real
Property by Buyer shall be assumed by Buyer effective as of Closing and paid by
Buyer when due and payable, and Buyer shall indemnify, defend, and hold Seller
harmless for, from, and against any and all such taxes, which indemnification
obligation shall survive the Closing. Any deposits on utilities paid by Seller
shall be returned to Seller. The foregoing provisions of this Section 10.1 shall
not apply to any taxes, assessments, or other payments which are directly
payable by tenants under their leases or reimbursable by such tenants to the
owner of the Property, as landlord, under their leases. On the Date of Closing,
Seller shall deliver to Buyer all inventories of supplies on hand at the
Property owned by Seller, if any, at no additional cost to Buyer. The amount of
any reserves, impositions, impounds, and escrowed funds (replacement, capital
improvements, taxes, insurance and other) held by Lender, the beneficial
ownership of which is assigned to Buyer at Closing in the Assumption Documents,
will be credited to Seller.

10.2 Rental Income. Rental income from the Property (including, without
limitation, laundry income, late fees and charges, and all other payments
received from tenants under or in connection with the Leases) shall be prorated
as of the Closing Date. Non-delinquent rents shall be prorated to the Closing
Date. Rents delinquent as of the Closing Date, but collected later, shall be
prorated as of the Closing Date when collected. Rents collected after the
Closing Date from tenants whose rental was delinquent at the Closing Date shall
be deemed to apply first to the current rental due at the time of payment and
second to rentals which were delinquent at the Closing Date. Rents collected
after the Closing Date to which Seller is entitled shall be promptly paid to
Seller. For a period of sixty (60) days after the Closing Date, Buyer shall use
reasonable efforts to collect all rents which are delinquent as of the Closing
Date with no obligation to incur any expenses or commence litigation to collect
such rents. Commencing as of sixty-one (61) days after the Closing Date, Seller
may use reasonable efforts, including litigation, to collect any rents
delinquent as of the Closing Date which are still uncollected; provided,
however, in exercising its remedies against tenants as outlined in this Section,
Seller shall not evict any tenant of the Property or otherwise unreasonably
interfere with Buyer’s operation of the Property. With respect to security
deposits, if any, made by tenants at the Property, Buyer shall receive credit
therefor at Closing.

10.3 Proration Period. If any of the items subject to proration hereunder cannot
be prorated at the Closing because the information necessary to compute such
proration is unavailable, or if any errors or omissions in computing prorations
at the Close of Escrow are discovered subsequent to the Close of Escrow, then
such items shall be reapportioned and such errors and omissions corrected as
soon as practicable after the Close of Escrow and the proper party reimbursed;
provided, however, that all final prorations shall be made within one hundred
twenty (120) days after Closing, except post-closing adjustments for Real
Property and Personal Property taxes which shall be made within ten (10) days
after written demand therefor is made by either party hereto to the other party
with a copy of the actual tax bills attached.

10.4 Rent Ready Adjustments. Not more than five (5) days prior to Close of
Escrow, a representative of Buyer and Seller shall conduct an onsite
walk-through of the then-

 

19



--------------------------------------------------------------------------------

unoccupied rental units on the Property to determine whether such unoccupied
rental units are in “rent ready” condition. With respect to any rental unit that
is vacated on or before five (5) days prior to Close of Escrow, Seller shall, at
Seller’s option, either (i) make such unoccupied rental unit into a “rent ready”
condition, or (ii) provide Buyer with a credit against the Purchase Price due at
Closing, which credit shall be equal to the amount (to be reasonably estimated
by Buyer), if any, reasonably required to put the unoccupied rental units in
“rent-ready” condition; provided, however, that such credit shall not exceed
Seven Hundred Fifty Dollars ($750.00) per unoccupied rental unit for a maximum
of fifty (50) units. With respect to any rental unit that is vacated later than
five (5) days prior to Close of Escrow, Seller shall have no responsibility or
liability to put such unoccupied rental unit into a “rent ready” condition, and
Seller shall not be required to compensate Buyer if such unit is not “rent
ready” condition as of Close of Escrow. As used herein, “rent ready condition”
means Seller’s practice and procedures, as of the date of this Agreement, for
placing units in “rent ready” condition.

11. CLOSING DOCUMENTS

11.1 Seller’s Deliveries. Conditioned upon performance by Buyer hereunder,
Seller shall execute and deliver to Escrow Holder prior to Closing the following
documents:

11.1.1 Deed. A special warranty deed with respect to the Real Property in the
form of attached Exhibit “D” (the “Deed”), subject only to the Permitted
Exceptions;

11.1.2 Assignment and Assumption of Leases, Contracts and Approvals. An
assignment of all of Seller’s right, title and interest in and to the Leases,
Contracts and Approvals in the form of attached Exhibit “E” (“General
Assignment”);

11.1.3 Bill of Sale. A bill of sale and general assignment in the form of
attached Exhibit “F”, assigning and transferring to Buyer all of the right,
title, and interest of Seller in and to the Personal Property and the Intangible
Property;

11.1.4 Non-Foreign Certificate. A certification that Seller is not a
non-resident alien (a foreign corporation, partnership, trust, or estate as
defined in the Internal Revenue Code and Treasury Regulations promulgated
thereunder), in the form of attached Exhibit “G”; and

11.1.5 Tenant Notices. Notices to the tenants under all Leases of the occurrence
of the sale of the Property in the form of attached Exhibit “H”, as may be
modified at the reasonable request of Buyer to conform to the requirements of
applicable law.

11.1.6 Assignment and Assumption of Loan. The Assumption Documents.

11.2 Buyer’s Deliveries. Conditioned upon performance by Seller hereunder, Buyer
shall pay to Seller the full amount of the Purchase Price in the manner
described in Section 3 and shall execute and deliver to Escrow Holder prior to
Closing the General Assignment, the Tenant Notices, and the Assumption
Documents. Buyer shall send fully executed Tenant Notices to each Tenant within
ten (10) days after Closing, which obligation shall expressly survive Closing.

 

20



--------------------------------------------------------------------------------

11.3 Other Closing Documents. Each party shall deliver to the other party or
Escrow Holder such duly executed and acknowledged or verified certificates,
affidavits, and other usual closing documents respecting the power and authority
to perform the obligations hereunder and as to the due authorization thereof by
the appropriate corporate, partnership, or other representatives acting for it,
as counsel for the other party or Escrow Holder may reasonably request. Each
party shall deliver any additional documents that the other party or Escrow
Holder may reasonably require for the proper consummation of the transaction
contemplated by this Agreement (provided, however, that no such additional
document shall expand any obligation, covenant, representation or warranty of
such party or result in any new or additional obligation, covenant,
representation or warranty of such party under this Agreement beyond those
expressly set forth in this Agreement).

11.4 Closing Documents. All documents to be delivered to Escrow Holder pursuant
to this Section 11 shall hereinafter be referred to as “Closing Documents”.

12. COSTS. Seller shall pay the cost of the documentary stamp tax for
recordation of the Deed and the base premium of a standard ALTA Owner’s Policy
of Title Insurance and any endorsements to the title policy (to the extent that
such endorsements are necessary to cure any Title Objections). Buyer shall pay
all costs associated with the Assumption of the Loan, including the mortgage tax
for recordation of the Assumption Documents, if any; the incremental cost for
extended ALTA title insurance coverage, if desired, and the cost of any
endorsements to the title policy (if requested by Buyer), including the costs to
modify the survey exception, other than those necessary to cure any Title
Objections; the fees, costs and premiums for any endorsements to the loan policy
of title insurance, or for a new loan policy of title insurance if so required
by Lender; recording fees for the Deed and any other instruments required to be
recorded at Closing (other than the documentary stamp tax for recordation of the
Deed); any transfer or assignment fees on transferable Approvals and Contracts;
and the cost of any updated survey, if desired. Seller and Buyer shall each pay
one-half (1/2) of Escrow Holder’s escrow fee (excluding charges assessed by
Escrow Holder for special services, which shall be paid by the party requesting
or using such special services). Each party shall pay its own attorney’s fees.

13. CASUALTY OR CONDEMNATION. If, before the Closing Date, the improvements on
the Real Property are damaged by any casualty and such damage is “material,” as
hereinafter defined, Buyer shall have the right, by giving notice to Seller
within thirty (30) days after Seller gives written notice of the cost to repair
the casualty to Buyer, to terminate this Agreement, in which event the Deposit,
less the Independent Contract Consideration, shall be returned to Buyer, and
this Agreement shall be null and void and of no further force and effect
whatsoever, except for the terms of this Agreement which expressly survive
termination. If Buyer does not elect to terminate this Agreement within thirty
(30) days after Seller sends Buyer written notice of the cost to repair the
material damage, then Buyer shall be deemed to have elected to proceed with
Closing, in which event upon the mutual agreement of the parties Seller will
either (i) perform any necessary repairs at Seller’s expense, or (ii) assign to
Buyer all of Seller’s right, title and interest to any claims and proceeds
Seller may have with respect to any

 

21



--------------------------------------------------------------------------------

property insurance policies relating to the portion of the improvements in
question; provided, however, if the parties are unable to reach agreement within
ten (10) days after the expiration of the aforementioned thirty (30)-day period,
the parties conclusively will be deemed to have elected to proceed pursuant to
clause (ii) above. For purposes of this Section 13, “material” damage refers to
loss or damage to the improvements or any portion thereof such that the cost of
repairing or restoring the portion of the improvements in question to a
condition substantially identical to that prior to the event of damage would be,
in the opinion of a contractor selected by Seller and reasonably approved by
Buyer, equal to or greater than $200,000.00. If Buyer does not give notice to
Seller of Buyer’s reasons for disapproving a contractor within three
(3) business days after receipt of notice of the proposed contractor, Buyer
shall be deemed to have approved the contractor selected by Seller. If, before
the Closing Date, the improvements on the Real Property are damaged by any
casualty, but such damage is not “material,” then this Agreement shall remain in
full force and effect, provided that upon the mutual agreement of the parties
Seller will either (.1) perform any necessary repairs at Seller’s expense, or
(.2) assign to Buyer all of Seller’s right, title and interest to any claims and
proceeds Seller may have with respect to any property insurance policies
relating to the improvements in question; provided, however, that if the parties
are unable to reach mutual agreement within ten (10) days after Seller gives
Buyer notice of such casualty, the parties conclusively will be deemed to have
elected to proceed pursuant to clause (.2) above. If the parties elect to assign
a property insurance claim to Buyer, the Purchase Price shall be reduced by an
amount equal to the uninsured damage, including the deductible under Seller’s
insurance policy. Seller shall give notice to Buyer promptly after the
occurrence of any damage to the improvements on the Real Property by any
casualty. If necessary, the Closing Date shall be postponed until Seller has
given the notice to Buyer required by this Section 13 and the initial period of
thirty (30) days described in this Section 13 for Buyer to elect to terminate
this Agreement has expired. In the event that Seller and Buyer agree for Seller
to perform repairs upon the improvements, Seller shall use its commercially
reasonable efforts to complete such repairs promptly and the Closing Date shall
be extended a reasonable time in order to allow for the completion of such
repairs.

If, before the Closing Date, action is initiated to take all or any portion of
the Real Property by eminent domain proceedings or by deed in lieu thereof,
Seller shall notify Buyer thereof in writing. Thereafter, Buyer may either
(i) terminate this Agreement by delivering written notice to Seller within
thirty (30) days after receipt of Seller’s notice, in which event the Deposit,
less the Independent Contract Consideration, shall be returned to Buyer, and
this Agreement shall be null and void and of no further force and effect
whatsoever, except for the terms of this Agreement which expressly survive
termination, or (ii) consummate the Closing, in which event Seller shall assign
any award payable by the condemning authority on account thereof to Buyer and
the transactions contemplated hereunder will be consummated without reduction in
the Purchase Price. If necessary, the Closing Date shall be postponed until
Seller has given the notice to Buyer required by this paragraph and the initial
period of thirty (30) days described in this paragraph for Buyer to elect to
terminate this Agreement has expired.

14. ATTORNEYS’ FEES. In any action to enforce or interpret the provisions of
this Agreement, the prevailing party shall be entitled to an award of reasonable
attorneys’ fees and costs.

 

22



--------------------------------------------------------------------------------

15. ASSIGNMENT. Buyer shall have the right, by giving notice to Seller before
the Closing Date, to assign this Agreement or to have Seller convey, assign and
transfer the Property at the Closing in accordance with this Agreement to any
person or entity designated by Buyer in such notice, provided the assignee must
assume all obligations of Buyer hereunder pursuant to a written assignment and
assumption agreement and a copy of the fully executed written assignment and
assumption agreement must be delivered to Seller at least two (2) business days
prior to Closing. Notwithstanding any such assignment, Buyer will remain
primarily liable for performance of Buyer’s obligations hereunder.

16. WAIVER. No waiver of any breach of any agreement or provision contained
herein shall be deemed a waiver of any preceding or succeeding breach of any
other agreement or provision herein contained. No extension of time for the
performance of any obligation or act shall be deemed an extension of time for
the performance of any other obligation or act.

17. GOVERNING LAW; TIME. This Agreement shall be construed under the laws of the
State of Oklahoma. As used in this Agreement, the term “business days” shall
mean all days other than Saturdays, Sundays, national holidays, and holidays
observed in California or in the state in which the Real Property is located, or
both. All periods of time referred to in this Agreement shall include all
business and non-business days unless such period of time specifies business
days; provided, however, that if the date or last date to perform any act or
give a notice with respect to the Agreement shall fall on a day that is not a
business day, such act or notice may be timely performed or given on the next
succeeding business day. Time is of the essence in this Agreement.

18. NOTICES. All notices required or permitted to be given hereunder shall be in
writing and sent by overnight delivery service (such as Federal Express), in
which case notice shall be deemed given on the day after the date sent, or by
personal delivery, in which case notice shall be deemed given on the date
received, or by certified mail, in which case notice shall be deemed given three
(3) days after the date sent, or by fax (with copy by overnight delivery
service), in which case notice shall be deemed given on the date sent, to the
appropriate address set forth below or at such other place or places as either
Buyer or Seller may, from time to time, respectively, designate in a written
notice given to the other in the manner described above.

 

To Seller:   

WC/TP Spring Creek, LLC

8111 Preston Rd., Suite 320

Dallas, TX 75225

Attn: Jack Wensinger, Manager

Fax No.: (214) 373-3804

Telephone No.: (214) 373-3193

Email: jack@willmax.net

With a copy to:   

Thackeray Partners

5207 McKinney Avenue, Suite 200

Dallas, Texas 75205

Attn: Mr. Ryan Thornton

Fax No.: (214) 360-7831

Telephone No.: (214) 360-7861

Email: rt@thackeraypartners.com

 

23



--------------------------------------------------------------------------------

  

and to:

 

Terry Letteer, Esq.

Whaley, Letteer & Mock, P.C.

13760 Noel Road, Suite 840

Dallas, Texas 75240

Fax No.: (972) 488-2899

Telephone No.: (972) 488-9899

Email: tletteer@wlmattys.com

To Buyer:   

Steadfast Asset Holdings, Inc.

18100 Von Karman, Suite 500

Irvine, California 92612

Attn: Ana Marie del Rio, Esq.

Fax No.: (949) 852-0143

Telephone No.: (949) 852-0700

With a copy to:   

Garrett DeFrenza Stiepel LLP

695 Town Center Drive, Suite 500

Costa Mesa, California 92626

Attn: Marcello F. De Frenza, Esq.

Fax No.: (714) 384-4320

Telephone No.: (714) 384-4300

 

(On or before March 9, 2012)

 

Garrett DeFrenza Stiepel LLP

3200 Bristol Street, Suite 850

Costa Mesa, California 92626

Attn: Marcello F. De Frenza, Esq.

Fax No.: (714) 384-4320

Telephone No.: (714) 384-4300

(After March 9, 2012)

19. ENTIRE AGREEMENT. This instrument, executed in duplicate, sets forth the
entire agreement between the parties and may not be canceled, modified, or
amended except by a written instrument executed by both Seller and Buyer.

20. COUNTERPARTS; COPIES. This Agreement may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same instrument.
Electronic, photocopy and facsimile copies of signatures may be used in place
and stead of original signatures with the same force and effect as originals.

21. AUTHORITY. The parties hereto represent and warrant that the individuals
executing this Agreement on behalf of each party hereto have the capacity, with
full power and authority, to bind such party to the terms and provisions of this
Agreement.

 

24



--------------------------------------------------------------------------------

22. RECORD ACCESS AND RETENTION.

22.1 Seller shall provide to Buyer (at Buyer’s expense) copies of, or shall
provide Buyer reasonable access to, such factual information as may be
reasonably requested by Buyer, and in the possession or control of Seller, or
its property manager or accountants, to enable Buyer’s auditor to conduct an
audit, in accordance with Rule 3-14 of Securities and Exchange Commission
Regulation S-X, of the income statements of the Property for the year to date of
the year in which Closing occurs plus one (1) prior calendar year (provided,
however, such audit shall not include an audit of management fees or interest
expenses attributable to the Seller). Buyer shall be responsible for all
out-of-pocket costs associated with this audit. Seller shall reasonably
cooperate (at no cost to Seller) with Buyer’s auditor in the conduct of such
audit. In addition, Seller agrees to provide to Buyer or any affiliate of Buyer,
if requested by such auditor, historical financial statements for the Property,
including, without limitation, income and balance sheet data for the Property,
whether required before or after the Closing. Without limiting the foregoing and
at no cost to Seller, (i) Buyer or its designated independent or other auditor
may audit Seller’s operating statements of the Property, at Buyer’s expense, and
Seller shall provide such documentation as Buyer or its auditor may reasonably
request in order to complete such audit, and (ii) Seller shall furnish to Buyer
such financial and other information as may be reasonably required by Buyer or
any affiliate of Buyer to make any required filings with the Securities and
Exchange Commission or other governmental authority. Seller’s obligation to
maintain its records for use under this Section 22.1 shall be an on-going
condition to Closing for Buyer’s benefit until Close of Escrow. Seller shall
maintain its records for use under this Section 22.1 for a period of not less
than one (1) year after the Closing Date. The provisions of this Section 22.1
shall survive Closing.

23. CONTRACT CONSIDERATION. Buyer shall deliver to Escrow Holder, in addition to
and as part of Buyer’s delivery to Escrow Holder of the Initial Deposit, the sum
of ONE HUNDRED AND 00/100 DOLLARS ($100.00) (“Independent Contract
Consideration”). Escrow Holder shall deliver the Independent Contract
Consideration to Seller immediately following receipt from Buyer without the
need for further instruction from the parties. The parties have bargained for
and expressly agree that the rights and obligations of each party contained in
this Agreement, including, without limitation, Buyer’s obligations to deliver
the Independent Contract Consideration to Seller and the Initial Deposit to
Escrow Holder, constitute sufficient consideration for the other party’s
execution and delivery of this Agreement, including without limitation, Buyer’s
exclusive right to inspect and purchase the Property pursuant to this Agreement
and all contingencies and conditions of Closing for the benefit of Buyer set
forth in this Agreement.

24. CONFIDENTIALITY. Until Closing, Buyer and its representatives shall hold in
strictest confidence all data and information obtained with respect to Seller,
its business or the Property that is not otherwise available to the public,
whether obtained before or after the execution and delivery of this Agreement,
and shall not disclose the same to others; provided, however, that it is
understood and agreed that Buyer may disclose such data and information to
Buyer’s third party consultants, members, directors, officers, employees, legal
counsel, accountants, investors and prospective lenders, to any public agency or
governmental regulatory body, or as otherwise required by law or judicial order.
In the event this Agreement is terminated

 

25



--------------------------------------------------------------------------------

or Buyer fails to perform hereunder, Buyer shall promptly return to Seller or
destroy any statements, documents, schedules, exhibits or other written
information obtained from Seller in connection with this Agreement or the
transaction contemplated herein. This Section 24 shall survive Closing or
earlier termination of this Agreement.

25. DISCHARGE OF OBLIGATIONS. The acceptance of the Deed by Buyer shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every covenant on the part of Seller to be
performed pursuant to the provisions of this Agreement, except those which are
herein specifically stated, or by their nature are intended, to survive Closing.
The covenants of this Agreement that cannot be performed before termination of
this Agreement or before Closing will survive termination of this Agreement or
Closing, and the legal doctrine of merger will not apply to these matters.
Notwithstanding the foregoing, nothing in this Section 25 shall be deemed to
limit Buyer’s remedies with respect to any breach of any representation,
warranty or covenant made by Seller herein as of the Closing to the extent that
such breach is not actually known to Buyer as of the Closing Date.

26. EXCULPATION OF SELLER AND RELATED PARTIES. Notwithstanding anything to the
contrary contained in this Agreement or in any exhibits attached hereto or in
any documents, instruments, or agreements executed and delivered in connection
herewith (collectively, including this Agreement, said exhibits and any such
document, instrument, and agreement, the “Purchase Documents”), it is expressly
understood and agreed by and between the parties hereto that: (.1) the recourse
of Buyer or its successors or assigns against Seller with respect to any alleged
breach by or on the part of Seller of any representation, warranty, covenant,
undertaking, indemnity or agreement contained in any of the Purchase Documents
(collectively, “Seller’s Undertakings”) shall not survive Closing beyond
December 31, 2012; and (.2) no personal liability or personal responsibility of
any sort with respect to any of Seller’s Undertakings or any alleged breach
thereof is assumed by, or shall at any time be asserted or enforceable against,
Seller’s affiliates, or against any of Seller’s or its affiliates’ respective
shareholders, directors, officers, managers, employees, agents, advisors,
constituent partners, members, beneficiaries, trustees or representatives,
except to the extent that any proceeds from this transaction were distributed or
paid to the same. Notwithstanding anything contained herein to the contrary,
after Closing, the maximum aggregate liability of Seller for Seller’s breaches
of Seller’s Undertakings shall not exceed the aggregate sum of $500,000.00.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

26



--------------------------------------------------------------------------------

Seller Signature Page for Purchase and Sale Agreement and Joint Escrow
Instructions

dated December 9, 2011 between WC/TP Spring Creek, LLC

and Steadfast Asset Holdings, Inc.

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first above written.

 

SELLER:

WC/TP SPRING CREEK, LLC,

a Delaware limited liability company

By:  

WILLMAX SPRING CREEK LLC,

a Texas limited liability company,
its manager

  By:  

/s/ John A.Wensinger

  Name:   John A. Wensinger   Its:   Manager

 

STATE OF TEXAS    )       )    ss. COUNTY OF DALLAS    )   

On December 12, 2011, before me, LAURA SAMFORD, a Notary Public personally
appeared John A. Wensinger, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the entity upon behalf of which he
acted, executed the instrument.

 

WITNESS my hand and official seal.     

LOGO [g316837st_043.jpg]

/s/ Laura Samford

Notary Public

    

 

S-1



--------------------------------------------------------------------------------

Buyer Signature Page for Purchase and Sale Agreement and Joint Escrow
Instructions

dated December 9, 2011 between WC/TP Spring Creek, LLC

and Steadfast Asset Holdings, Inc.

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first above written.

 

BUYER:

STEADFAST ASSET HOLDINGS, INC.,

a California corporation

By:  

/s/ Rodney F. Emery

Name:  

Rodney F. Emery

Its:  

President

 

STATE OF California    )       )    ss. COUNTY OF Orange    )   

On December 12, 2011, before me, MONA SALAMA, a Notary Public personally
appeared RODNEY F. EMERY, who proved to me on the basis of satisfactory evidence
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

/s/ Mona Salama

Notary Public

   

LOGO [g316837st_044.jpg]

(SEAL)

  

 

S-2



--------------------------------------------------------------------------------

Escrow Officer Signature Page for Purchase and Sale Agreement and Joint Escrow

Instructions dated December 9, 2011 between WC/TP Spring Creek, LLC

and Steadfast Asset Holdings, Inc.

 

THE UNDERSIGNED HEREBY ACCEPTS THE FOREGOING PURCHASE AND SALE AGREEMENT AS OF
DECEMBER 13 2011, AND AGREES TO ACT AS ESCROW HOLDER IN ACCORDANCE THEREWITH.

 

FIRST AMERICAN TITLE By:  

/s/ Kathleen Huntsman

  Kathleen Huntsman Escrow Officer

 

S-3



--------------------------------------------------------------------------------

EXHIBIT “A”

Description of Real Property

A tract of land in the Southeast Quarter (SE/4) of the Southwest Quarter (SW/4)
of Section Thirty–Six (36), Township Fourteen (14) North, Range Three (3) West
of the Indian Meridian, Oklahoma County, Oklahoma, being more particularly
described as follows:

COMMENCING at the Southwest corner of the SE/4 of the SW/4 of said Section 36;

THENCE North 89°39'15" East, along the South line of said SE/4 of the SW/4, a
distance of 164.42 feet to a point, said point being the POINT OF BEGINNING;

THENCE North 89°39'15" East, along the said south line of said SE/4 of the SW/4
a distance of 1150.94 feet to a point (being the Southeast corner of said SE/4
of the SW/4);

THENCE North 00°20'24" West a distance of 706.36 feet to a point, said point
being in the South line of Lot 2, Block 4, BRENTWOOD ADDITION;

THENCE South 89°39'41" West a distance of 95.51 feet to a point, said point
being the Southwest corner of said Lot 2, Block 4;

THENCE North 12°54'26" West a distance of 78.60 feet to a point, said point
being the Southeast corner of Lot 16 Block 6, BRENTWOOD 3RD ADDITION;

THENCE North 87°26'08" West a distance of 135.77 feet to a point;

THENCE South 45°27'41" West a distance of 255.00 feet to a point;

THENCE South 56°36'43" West a distance of 125.12 feet to a point, said point
being the Southeast corner of Lot 8, Block 5, BRENTWOOD 2ND ADDITION;

THENCE South 63°16'39" West a distance of 260.45 feet to a point;

THENCE South 00°08'02" West a distance of 51.59 feet to a point;

THENCE South 58°03'08" West a distance of 211.82 feet to a point;

THENCE North 58°19'11" West a distance of 211.82 feet to a point, said point
being the Southwest corner of Lot 2, Block 5, BRENTWOOD 2ND ADDITION;

THENCE South 2°52'06" West a distance of 385.17 feet to a point, said point
being the POINT OR PLACE OF BEGINNING.

 

EXHIBIT “A”

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT “B”

Personal Property Description

[Subject to Seller confirmation.]

Spring Creek Inventory

 

September 14, 2011

 

Fitness Center   Bathrooms

 

2 trash cans

 

1 fan

 

1 stereo

 

5 medicine balls- (2) 8lbs, (1) 4lb, (1) 6lb, (1) 12lb

 

2 fitness balls- (1)75cm. (1) 55cm

 

2 towel racks

 

1 magazine rack

 

3 elipticals

 

3 treadmills

 

1 clock

 

1 Sony Flat Screen 55 inch

 

1 water machine ozarka

 

1 Styrofoam roll

 

2 chairs

 

1 basket

 

1 bench press

 

1 multi exercise machine

 

Free Weight rack with the following free weights:

 

(3) 10lbs, l5lb- (2) 5lbs, 25lbs, 20lbs, 30lbs, 35lbs, 40lbs, 45lbs, 50lbs

 

 

Mens:

 

1 Vacuum

 

1 Mirror

 

1 Flower Vase

 

1 Trash Can

 

1 Flower Portrait

 

1 Toilet Brush

 

3 mats

 

Womens:

 

2 mats

 

1 toilet brush

 

1 trash can

 

1 flower portrait

 

1 broom

 

2 mirrors

 

1 star decor

 

Paper towel dispenser

 

 

EXHIBIT “B”

Page 1 of 6



--------------------------------------------------------------------------------

Spring Creek Inventory

 

September 14, 2011

 

Kitchen   Leasing Office

1 rug

 

1 Coffee Pot

 

1 hanging decor

 

1 Paper towel rack

 

1 trash can

 

1 microwave

 

1 dishwasher

 

1 stove

 

1 refrigerator

 

1 coffee maker thermal coffeemate

 

1 napkin holder

 

13 piece sugar caddy

 

Everyday kitchen supplies and coffee supplies.

 

Business Center

 

1lg wood conference table

 

4 leather chairs

 

Rug, flower vase, hanging wall decor, and large decorative mirror

 

Large wood end table w/ decorative lamp

 

2 metal dvd racks with approximately 70 dvds

 

2 hanging candle decor

 

4 pictures

 

2 ceiling fans

 

2 office chairs (leather)

 

4 Desk chairs

 

2 lounging chairs

 

2 small end tables

 

3 decor vases

 

3 rugs

 

2 mats

 

1 clock

 

7 frames

 

2 desks

 

2 filing cabinets wood

 

2 telephones

 

1 computer and hp printer

 

1 mini e-machine laptop

 

Everyday office supplies and desk organizers

                             

 

EXHIBIT “B”

Page 2 of 6



--------------------------------------------------------------------------------

Spring Creek Inventory

 

September 14, 2011

 

 

 

Copy Room

 

Wood end table

 

24 slot plastic filers

 

Wood printer table

 

Sharp mx-b401 copier/scanner

 

12 drawer filing wood cabinet

 

Fax machine brother

 

2 large black metal filing cabinet with 4 drawers

 

2 Hp printers

 

2 wood chest cabinet with 4 shelves

 

Small glass and metal laptop desk and chair

 

Brother printer

 

Toshiba laptop

 

2 make ready boards

 

Flower pot

 

Hanging coat mirror

 

1 rug

  

 

Managers Office

 

22 drawer roller wood cabinets

 

Paper shredder

 

3 shelf metal wall file hanger

 

Decorative lamp

 

2 desks w 1 drawer

 

2 computers

 

2 telephones

 

Hp laser jet printer

 

2 canon 10 key

 

122 inch Samsung flat screen

 

2 leather office chairs

 

11g wood 4 drawer 2 shelf cabinet

 

2 trash cans

 

2 metal dvd racks

 

1 wood & leather guest chairs

 

2 rollaway computer tower holders

 

Everyday office supplies such as staplers, hole punchers, pens, etc.

                                         

 

EXHIBIT “B”

Page 3 of 6



--------------------------------------------------------------------------------

Spring Creek Inventory

 

September 14, 2011

 

Maintenance

 

1 ace sump pump w/ hose

 

6 gallon portercable air compressor

 

1 ilco key machine

 

1 shop grinder

 

1 k-50 snake machine w/ line

 

1 husgvarna backpack leaf blower

 

1 homelite chain saw

 

Hatachi miter saw

 

Rigid jigsaw

 

Skil Electric planer

 

Inficon gas mate detector

 

Aw Sperry electric meter

 

Inficon vortex recovery machine

 

JB vacuum pump

 

20- Small portable heaters

 

Alum shop vac

 

14 v dewalt drill

 

1 spraytech paint rig

 

Acoustic Hopper

 

1 Elect heat gun

 

JB Manifold gauge

 

Portable atomizer

  

Small engraver

 

Hand toilet auger

 

Paslode nail gun

 

Porter cable sophet gun

 

Rotozip saw

 

2 recovery tanks r-22

 

Electric belt sauder

 

Spray gun extension pole

 

Ace tool box w/ misc sockets

 

Red 10’ step ladder

 

Red 8’ step ladder

 

40 ft alum ladder

 

Misc yard tools

 

Appliance dolly

 

2 fold out tables

 

2 ez 60 golf carts with chargers

 

3 club golf carts w chargers

 

2 Rigid carpet air movers

 

1 Milwaukee saw saw

 

1 Dewalt disc grinder

                                                                                
                                         

 

EXHIBIT “B”

Page 4 of 6



--------------------------------------------------------------------------------

Spring Creek Inventory

 

September 14, 2011

 

 

Pool Furniture

 

3 Large tables

 

5 Small Tables

 

2 Umbrellas

 

15 Chairs

 

18 Lounge chairs

 

1 Trash can

 

2 Cigarette buckets

 

5 Cement flower pots

 

1 Water hose caddy

 

1 Net

 

2 Safety poles

 

1 Hayward 1  1/2 pool pump

 

1 Bed Model

 

1 Couch

 

1 Chair

 

1 Coffee table

 

1 End table

 

1 Entry way table

  

1 Kitchen table w/4 chairs

 

1 Full size bed/ frame/bed set

 

1 Dresser/mirror

 

1 Night stand

 

4 Lamps

 

6 Frame pictures

 

Kitchen accessories

 

Bathroom accessories

 

1 Candle arrangement

 

1 Samsung front load w/d set

 

Misc decorations

 

 

 

 

Appliances

 

252 Stainless refrigerators

 

252 Hot point microwaves

 

252 Hot point dishwashers

 

252 Hot point gas ranges

 

EXHIBIT “B”

Page 5 of 6



--------------------------------------------------------------------------------

Spring Creek Inventory

 

September 14, 2011

 

2 Bedroom model

1 Queen bed/frame/bed set

1 Full bed/frame/bed set

1 Dresser/mirror

1 Chest

2 night stands

1 Love seat

1 Lounge chair

1 Coffee table

1 end table

1 entry table

1 kitchen table/4 chairs

1 kitchen bar table/2 stools

3 lamps

Bathroom accessories

Kitchen accessories

10 framed pictures

Misc decorations

 

EXHIBIT “B”

Page 6 of 6



--------------------------------------------------------------------------------

EXHIBIT “C”

Due Diligence Documents

[Subject to Seller confirmation.]

 

   CONSTRUCTION / REHABILITATION 1    2    3    Current capital improvements and
schedule over past 3 years. 4    Warranties in effect (roof) 5    Copies of all
Licenses and Permits, including Business License (with expiration date & annual
costs) and Building Permits (with placed in service date(s)) 6    Certificate(s)
of Occupancy 7    8    Copies of all Governmental correspondence or notices
pertaining to the property including but not limited to Building Code, Health
Code, Zoning and Fire Code 9       FINANCIAL 1    Monthly Operating Statements,
YTD and 3-yr historical; cash flow statements, income statements 2    Operating
Budget. (current year and/or next available) 3    Year-End Financial Statements
for 2009 and 2010 4    All mortgages, loan docs, bond doc, regulatory agreements
and all other documents pertaining to any current financing on the property
which would be assumed by Buyer at closing 5    Property Tax Bills & Assessments
for current and past 3-yrs (including special assessments or districts &
appeals); any Notices of Delinquency 6    7    Type of Accounting Software:
rentmanager 8    Utilities:    a. Utility Bills (monthly for past calendar year
& YTD) - for any master-metered utility expenses & residential unit utilities
paid by property: except for a representative sample of utility bills, which
sample shall be delivered to Buyer upon request, available on site.    b. List
of which utilities are paid by Resident & Owner    c. List of account numbers
for any utility accounts    d. Schedule of meters and required deposits (gas,
electric, telephone, water) 9    List of existing payables (current & past 30
days, with updates through closing) 10    Other 1    2    3    4    5    6      
MANAGEMENT/LEASING/OPERATIONS

 

EXHIBIT “C”

Page 1 of 3



--------------------------------------------------------------------------------

1    Monthly Rent Rolls, YTD & for previous year (showing, sq ft, mo. rent,
deposits, financial concessions, other concessions, lease term, and such other
information as Buyer may require) 2    Security Deposit/Resident Ledgers 3   
Market Rent Survey (if available, comparison of subject w/other properties) 4   
Occupancy History (monthly YTD & past 3 years) 5    Leases for all tenants and
all available tenant correspondence files (including
amendments/letters/agreements): except for the Lease Selections as identified in
Item 10 under “Capital Source-Specific Information: REIT” below, which Lease
Selections shall be delivered to Buyer upon request, available on site. 6   
Form of Lease (with all addendums) 7    8    Aged Delinquency Report (showing
total rent outstanding) and status of all files placed for eviction or
collection 9    10    Copies of all operating & management service contracts,
including but not limited to:   

a.

  

b. Landscaping

  

c.

  

d. Janitorial Services

  

e. Security

  

f. Equipment Leases (such as copier, etc.)

  

g. Trash

  

h. Pest Control

  

i.

  

j. Cable/TV (if none, please indicate in writing)

  

k. Advertising

  

l. Fire Extinguisher

  

m.

  

n.

  

o.

  

p. Phone (including any cell phones or pagers for staff)

  

q. Property Management Agreement; indicate whether entity is related party for
disclosure purposes

  

r. Other

11    Inventory of Personal Property and Supplies Inventory to be included in
sale 12    Current Staff Information (employees, titles, hire dates, salary,
unit information) 13    14    Property Brochure 15    Operations & Maintenance
Manuals (if any available on site, please indicate) Available on site. 16   
Other    PHYSICAL ITEMS 1    2    Unit Floor Plans (w/sq. footage) 3    Property
Information (including number of pools, spas, dumpsters (with size), year built)
4    Property Photos (including aerial photos if available) 5    Model Units, if
any (apt. #, bedrooms, rent loss) 6    Building (# of bldgs., storage units,
laundry rooms) 7    Parking (carport, garages, or open spaces & number of each
type) 8    Insurance

 

EXHIBIT “C”

Page 2 of 3



--------------------------------------------------------------------------------

   a. Certificates    b.    c. Loss runs (YTD and last 2-yrs)    d. Invoices &
premium amount(s) for prior year & YTD, along with payment support (check
copies) 9    List of fire safety equipment, such as smoke sensors, suppression
devices, etc. (including system type, rating, map of locations, etc.) 10   
Other    THIRD PARTY REPORTS 1    All existing reports, including but not
limited to the following to the extent they exist: 2   

a. Soils or Geotechnical Report

3   

b. Phase I Environmental Report

4   

c. Property Condition Report

5   

d. Lead-Based Paint Report

6   

e. Mold Report

7   

f. Asbestos Report

8   

g. O & M Plan (if any)

9   

h. Engineering study or inspection

10   

i. Termite

11   

j. Radon

12   

k. Appraisal (if dated w/n 24 months)

13   

l. Existing Survey, pursuant to Section 7.3.2

14    Other    TITLE AND OTHER 1    Title Insurance Commitment and all recorded
documents referenced therein. 2    3    Hazard Zone Designations as indicated on
the existing survey: Flood 4    Disclosure of any legal matters affecting the
property or collection of rents or deposits; information on any pending
litigation 5    Agreements, bonds affecting property (to the extent they exist)
6    City or County Development Agreements (to the extent they exist) 7      
CAPITAL SOURCE - SPECIFIC INFORMATION: REIT 1    REIT Property Services
Questionnaire 2    Trial balance: Prior year & most recent quarter-end and YTD
of current year 3    General Ledgers: Prior year & most recent quarter-end and
YTD of current year 4    Cash Disbursement Journal: Prior year & most recent
quarter-end and YTD of current year 5    Monthly Bank Statements &
Reconciliations: Prior year end & most recent quarter-end and YTD of current
year 6    Check Register: Monthly for most recent quarter-end and YTD of current
year 7    AP Aging Detail: Year-end prior year & most recent quarter-end and YTD
of current year 8    Invoices & Payment Support: Access to a reasonable number
of invoices and payment support detail for prior year & most recent quarter-end
and YTD of current year (selections made by auditors) 9    Payroll Selections &
Support: 2-mos of third-party prepared payroll register selections (made by
auditors) and detail support to include the inputs to the amounts, such as
timecards, reimbursement calculations, agreements or contracts, etc., as
necessary, to support and recalculate the payroll amounts in the financial
statements. 10    Lease Selections: 25 selections (made by auditors) with copies
of back-up for rents received, for both tenant portion and any housing authority
portion paid.

 

EXHIBIT “C”

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT “D”

Form of Deed

After recordation, return to:

Steadfast Asset Holdings, Inc.

18100 Von Karman, Suite 500

Irvine, California 92612

Attn: Ana Marie del Rio, Esq.

Space Reserved For Recording

Information

 

Special Warranty Deed

WC/TP SPRING CREEK, LLC, a Delaware limited liability company (the “Grantor”),
having a mailing address of 8111 Preston Road, Suite 320, Dallas, Texas 75225,
in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does hereby grant, bargain, sell and convey unto         , a
             (the “Grantee”), having a mailing address of 18100 Von Karman,
Suite 500, Irvine, California 92612, the real property and improvements
described on Exhibit A attached hereto and made a part hereof, commonly known as
Spring Creek Apartments, together with improvements and appurtenances, if any
(the “Property”) SUBJECT TO the matters set forth on Exhibit B attached hereto
and made a part hereof, and warrants, and shall defend, the title to the same
against any and all acts, conveyances, liens and encumbrances affecting such
property made or suffered to be made by, through, or under Grantor, but not
otherwise.

TO HAVE AND TO HOLD the Property unto the Grantee, and Grantee’s successors and
assigns forever.

EXECUTED the     day of         , 20    .

 

GRANTOR:

    WC/TP SPRING CREEK, LLC,       a Delaware limited liability company      
By:   WILLMAX SPRING CREEK LLC,         a Texas limited liability company,      
  its manager        

 

        John A. Wensinger, Manager

 

EXHIBIT “D”

Page 1 of 4



--------------------------------------------------------------------------------

STATE OF TEXAS                        )                        ) ss. COUNTY OF
DALLAS                        )

Subscribed and sworn to before me this     day of             , 20    , by John
A. Wensinger, as Manager of WILLMAX SPRING CREEK LLC, a Texas limited liability
company, in its capacity as Manager of WC/TP SPRING CREEK, LLC, a Delaware
limited liability company.

 

 

Notary My commission expires:                    

 

EXHIBIT “D”

Page 2 of 4



--------------------------------------------------------------------------------

EXHIBIT A

(Legal Description)

A tract of land in the Southeast Quarter (SE/4) of the Southwest Quarter (SW/4)
of Section Thirty-Six (36), Township Fourteen (14) North, Range Three (3) West
of the Indian Meridian, Oklahoma County, Oklahoma, being more particularly
described as follows:

COMMENCING at the Southwest corner of the SE/4 of the SW/4 of said Section 36;

THENCE North 89°39'15" East, along the South line of said SE/4 of the SW/4, a
distance of 164.42 feet to a point, said point being the POINT OF BEGINNING;

THENCE North 89°39'15" East, along the said south line of said SE/4 of the SW/4
a distance of 1150.94 feet to a point (being the Southeast corner of said SE/4
of the SW/4);

THENCE North 00°20'24" West a distance of 706.36 feet to a point, said point
being in the South line of Lot 2, Block 4, BRENTWOOD ADDITION;

THENCE South 89°39'41" West a distance of 95.51 feet to a point, said point
being the Southwest corner of said Lot 2, Block 4;

THENCE North 12°54'26" West a distance of 78.60 feet to a point, said point
being the Southeast corner of Lot 16 Block 6, BRENTWOOD 3RD ADDITION;

THENCE North 87°26'08" West a distance of 135.77 feet to a point;

THENCE South 45°27'41" West a distance of 255.00 feet to a point;

THENCE South 56°36'48" West a distance of 125.12 feet to a point, said point
being the Southeast corner of Lot 8, Block 5, BRENTWOOD 2ND ADDITION;

THENCE South 63°16'39" West a distance of 260.45 feet to a point;

THENCE South 00°08'02" West a distance of 51.59 feet to a point;

THENCE South 58°03'08" West a distance of 211.82 feet to a point;

THENCE North 58°19'11" West a distance of 211.82 feet to a point said point
being the Southwest corner of Lot 2, Block 5, BRENTWOOD 2ND ADDITION;

THENCE South 2°52'06" West a distance of 385.17 feet to a point, said point
being the POINT OR PLACE OF BEGINNING.

 

EXHIBIT “D”

Page 3 of 4



--------------------------------------------------------------------------------

EXHIBIT B

 

1. First priority mortgage encumbering the Property originally given to Holliday
Fenoglio Fowler, L.P., as assigned to Holliday Fenoglio Fowler, L.P., as
assigned to U.S. Bank National Association, as Trustee for the Registered
Holders of J.P. Morgan Commercial Mortgage Securities Corp., Multifamily
Mortgage Pass-Through Certificates, Series 2011-K702, as recorded in Book 11562,
Page 1719, securing a promissory note dated January 31, 2011 in the original
principal amount of $14,100,000.00.

 

2. (Additional Permitted Exceptions to be determined.)

 

EXHIBIT “D”

Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT “E”

Form of General Assignment

ASSIGNMENT AND ASSUMPTION

OF LEASES, CONTRACTS AND APPROVALS

THIS ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS AND APPROVALS (this
“Assignment”) is made as of the      day of             , 20    , by and between
WC/TP SPRING CREEK, LLC, a Delaware limited liability company (“Assignor”), and
                            , a(n)                              (“Assignee”).

W I T N E S S E T H:

For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:

1. Assignor hereby sells, transfers, assigns and conveys to Assignee the
following:

a. All right, title and interest of Assignor in and to those certain leases
described on Exhibit A attached hereto and made a part hereof (collectively, the
“Leases”), relating to the leasing of space in or on that certain land and
improvements located in the County of Oklahoma, State of Oklahoma, more
particularly described in Exhibit B attached hereto (“Property”), and all of the
rights, interests, benefits and privileges of the lessor thereunder, and all
prepaid rents and security and other deposits held by Assignor under the Leases
and not credited to Assignee under the Purchase Agreement (defined below) or
credited or returned to tenants, but subject to all terms, conditions,
reservations and limitations set forth in the Leases.

b. To the extent assignable, all right, title and interest of Assignor in and to
those certain contracts set forth on Exhibit C attached hereto and made a part
hereof, and all warranties, guaranties, indemnities and claims (including,
without limitation, for workmanship, materials and performance) and which exist
or may hereafter exist against any contractor, subcontractor, manufacturer or
supplier or laborer or other services relating thereto (collectively, the
“Contracts”).

c. To the extent assignable, all right, title and interest of Assignor in and to
those certain approvals, plans, studies and surveys set forth on Exhibit D
attached hereto and made a part hereof (collectively, the “Approvals”).

2. This Assignment is given pursuant to that certain Purchase and Sale Agreement
and Joint Escrow Instructions (as amended, the “Purchase Agreement”) dated as of
December     , 2011, between Assignor and Assignee, providing for, among other
things, the conveyance of the Leases, the Contracts and the Approvals.

 

EXHIBIT “E”

Page 1 of 8



--------------------------------------------------------------------------------

3. Assignee hereby accepts the assignment of the Leases, the Contracts and the
Approvals and agrees to assume and discharge, in accordance with the terms
thereof, all of the obligations thereunder from and after the date hereof.

4. Assignor agrees to indemnify, defend and hold harmless Assignee from and
against any and all claims, damages, liabilities, losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
asserted against or suffered or incurred by Assignee as a result of or in
connection with any liabilities or obligations under the Leases, the Contracts
or the Approvals relating to periods prior to the date hereof. Assignee agrees
to indemnify, defend and hold harmless Assignor from and against any and all
claims, damages, liabilities, losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) asserted against or
suffered or incurred by Assignor as a result of or in connection with any
liabilities or obligations under the Leases, the Contracts or the Approvals
relating to periods on or after the date hereof.

5. In any action to enforce the provisions of this Assignment, the prevailing
party shall be entitled to an award of its attorneys’ fees and costs. This
Assignment may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same Assignment. The terms, covenants and conditions
hereof shall inure to the benefit of and be binding upon the respective parties
hereto, their heirs, executors, administrators, successors and assigns. Any
alteration, change or modification of or to this Assignment, in order to become
effective, must be made in writing and in each instance signed on behalf of each
party to be charged. No provision of this Assignment that is held to be
inoperative, unenforceable or invalid shall affect the remaining provisions, and
to this end all provisions of this Agreement shall be severable. This Assignment
shall be governed by the laws of the State of Oklahoma.

6. Notwithstanding anything to the contrary contained in this Assignment, it is
expressly understood and agreed by and between the parties hereto that any
liability of Assignor hereunder shall be limited as set forth in Section 26 of
the Purchase Agreement.

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.

 

ASSIGNOR:       ASSIGNEE: WC/TP SPRING CREEK, LLC,      
                                                                     
                                                   , a Delaware limited
liability company                                  
                                         
                                                     By:  

 

      By:   

 

Name:  

 

      Name:   

 

Its:  

 

      Its:   

 

 

EXHIBIT “E”

Page 2 of 8



--------------------------------------------------------------------------------

Exhibit A    Leases Exhibit B    Description of the Property Exhibit C   
Contracts Exhibit D    Approvals

ACKNOWLEDGEMENTS ON NEXT PAGE

 

EXHIBIT “E”

Page 3 of 8



--------------------------------------------------------------------------------

STATE OF                             )                             
                    ) ss. COUNTY OF                         )

On                             , before me,
                                        , a Notary Public personally appeared
                                                         , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                     that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

     Notary Public      (SEAL)

 

STATE OF                             )                             
                    ) ss. COUNTY OF                         )

On                             , before me,
                                        , a Notary Public personally appeared
                                                         , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                     that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

     Notary Public      (SEAL)

 

EXHIBIT “E”

Page 4 of 8



--------------------------------------------------------------------------------

Exhibit A

Leases

[Current Rent Roll to be attached at Closing.]

 

EXHIBIT “E”

Page 5 of 8



--------------------------------------------------------------------------------

Exhibit B

Description of the Property

A tract of land in the Southeast Quarter (SE/4) of the Southwest Quarter (SW/4)
of Section Thirty-Six (36), Township Fourteen (14) North, Range Three (3) West
of the Indian Meridian, Oklahoma County, Oklahoma, being more particularly
described as follows:

COMMENCING at the Southwest corner of the SE/4 of the SW/4 of said Section 36;

THENCE North 89°39'15" East, along the South line of said SE/4 of the SW/4, a
distance of 164.42 feet to a point, said point being the POINT OF BEGINNING;

THENCE North 89°39'15" East, along the said south line of said SE/4 of the SW/4
a distance of 1150.94 feet to a point (being the Southeast corner of said SE/4
of the SW/4);

THENCE North 00°20'24" West a distance of 706.36 feet to a point, said point
being in the South line of Lot 2, Block 4, BRENTWOOD ADDITION;

THENCE South 89°39'41" West a distance of 95.51 feet to a point, said point
being the Southwest corner of said Lot 2, Block 4;

THENCE North 12°54'26" West a distance of 78.60 feet to a point, said point
being the Southeast corner of Lot 16 Block 6, BRENTWOOD 3RD ADDITION;

THENCE North 87°26'08" West a distance of 135.77 feet to a point;

THENCE South 45°27'41" West a distance of 255.00 feet to a point;

THENCE South 56°36'48" West a distance of 125.12 feet to a point, said point
being the Southeast corner of Lot 8, Block 5, BRENTWOOD 2ND ADDITION;

THENCE South 63°16'39" West a distance of 260.45 feet to a point;

THENCE South 00°08'02" West a distance of 51.59 feet to a point;

THENCE South 58°03'08" West a distance of 211.82 feet to a point;

THENCE North 58°19'11" West a distance of 211.82 feet to a point, said point
being the Southwest corner of Lot 2, Block 5, BRENTWOOD 2ND ADDITION;

THENCE South 2°52'06" West a distance of 385.17 feet to a point, said point
being the POINT OR PLACE OF BEGINNING.

 

EXHIBIT “E”

Page 6 of 8



--------------------------------------------------------------------------------

Exhibit C

Contracts

[Subject to Seller confirmation.]

 

1. Advertiser Agreement with Apartment Finder, dated August 1, 2011.

 

2. Advertising Agreement with Apartment Guide, issued March 8, 2011.

 

3. Internet Advertising Agreement with apartments.com, dated April 28, 2009.

 

4. Purchase Order & Agreement with HandyTrac, dated January 26, 2008.

 

5. Preventative Maintenance Plan with Hollywood Fitness Repair, LLC, dated
March 9, 2010.

 

6. Contract with J&A LawnCare, dated March 1, 2011.

 

7. Exterior Emergency Telephone Services Agreement with Kings III Emergency
Communications, dated June 9, 2006.

 

8. Equipment Service Agreement with R.K. Black, Inc., dated November 20, 2009.

 

9. Pest Management Service Plan – General Pest Control with Terminix, dated
December 31, 2010.

 

10. Termite Service Plan with Terminix, dated May 6, 2009.

 

11. Panoak Natural Gas Purchase Agreement, dated February, 2010.

 

12. Cox Preferred Digital Community Agreement, with CoxCom, Inc., dated
February 15, 2008.

 

13. Marketing Agreement, with CoxCom, Inc., dated February 15, 2008.

 

EXHIBIT “E”

Page 7 of 8



--------------------------------------------------------------------------------

Exhibit D

Approvals

The Approvals relating to the Property, as specifically listed on Exhibit C to
the Purchase Agreement.

 

EXHIBIT “E”

Page 8 of 8



--------------------------------------------------------------------------------

EXHIBIT “F”

Form of Bill of Sale and General Assignment

BILL OF SALE AND GENERAL ASSIGNMENT

Know all men by these presents, that WC/TP SPRING CREEK, LLC, a Delaware limited
liability company (“Grantor”), for and in consideration of the sum of ten
dollars and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, does bargain, sell, grant, transfer, assign,
and convey to                                          (“Grantee”) all of its
right, title, and interest, if any, in and to any and all (i) tangible personal
property owned by Grantor and now at, in or upon or used in connection with the
property commonly known as 777 E. 15th Street, located in the City of Edmond,
County of Oklahoma and State of Oklahoma (“Property”), and more particularly
described on Exhibit A attached hereto, and (ii) intangible personal property in
connection with or arising out of the ownership of the Property, to the extent
assignable.

Grantor warrants the right and title to the Property against all persons
lawfully claiming by, under or through Grantor, but not otherwise, and is
expressly subject to any loan secured by the Property assumed by Grantee,
evidenced by that certain UCC-1 financing statement recorded in Book 11667, Page
990. Grantor specifically does not make any other express or implied warranty or
representation with respect to the Property, including, but not limited to,
fitness for any particular purpose; the design or condition of the Property; the
quality or capacity of the Property; workmanship or compliance of the Property
with the requirements of any law, rule, specification or contract relating
thereto; patent infringement; or latent defect. Except as expressly stated
herein, Grantee accepts the Property on an “AS IS, WHERE IS” basis.

This Bill of Sale is expressly subject to Section 26 of that certain Purchase
and Sale Agreement and Joint Escrow Instructions dated as of December     ,
2011, between Grantor and Grantee.

IN WITNESS WHEREOF, Grantor has executed this Bill of Sale and General
Assignment as of the      day of             , 20    .

 

WC/TP SPRING CREEK, LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Its:  

 

STATE OF                                )                               ) ss.
COUNTY OF                                )  

 

EXHIBIT “F”

Page 1 of 3



--------------------------------------------------------------------------------

On                                          
                                       , before me,
                                        , a Notary Public personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                     that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.    

 

 

      Notary Public   (SEAL)    

 

 

EXHIBIT “F”

Page 2 of 3



--------------------------------------------------------------------------------

Exhibit A

Legal Description

A tract of land in the Southeast Quarter (SE/4) of the Southwest Quarter (SW/4)
of Section Thirty-Six (36), Township Fourteen (14) North, Range Three (3) West
of the Indian Meridian, Oklahoma County, Oklahoma, being more particularly
described as follows:

COMMENCING at the Southwest corner of the SE/4 of the SW/4 of said Section 36;

THENCE North 89°39'15" East, along the South line of said SE/4 of the SW/4, a
distance of 164.42 feet to a point, said point being the POINT OF BEGINNING;

THENCE North 89°39'15" East, along the said south line of said SE/4 of the SW/4
a distance of 1150.94 feet to a point (being the Southeast corner of said SE/4
of the SW/4);

THENCE North 00°20'24" West a distance of 706.36 feet to a point, said point
being in the South line of Lot 2, Block 4, BRENTWOOD ADDITION;

THENCE South 89°39'41" West a distance of 95.51 feet to a point, said point
being the Southwest corner of said Lot 2, Block 4;

THENCE North 12°54'26" West a distance of 78.60 feet to a point, said point
being the Southeast corner of Lot 16 Block 6, BRENTWOOD 3RD ADDITION;

THENCE North 87°26'08" West a distance of 135.77 feet to a point;

THENCE South 45°27'41" West a distance of 255.00 feet to a point;

THENCE South 56°36'48" West a distance of 125.12 feet to a point, said point
being the Southeast corner of Lot 8, Block 5, BRENTWOOD 2ND ADDITION;

THENCE South 63°16'39" West a distance of 260.45 feet to a point;

THENCE South 00°08'02" West a distance of 51.59 feet to a point;

THENCE South 58°03'08" West a distance of 211.82 feet to a point;

THENCE North 58°19'11" West a distance of 211.82 feet to a point, said point
being the Southwest corner of Lot 2, Block 5, BRENTWOOD 2ND ADDITION;

THENCE South 2°52'06" West a distance of 385.17 feet to a point, said point
being the POINT OR PLACE OF BEGINNING.

 

EXHIBIT “F”

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT “G”

Form of Non-Foreign Certificate

CERTIFICATE OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform                     , a(n)                      (“Transferee”), that
withholding of tax is not required upon the disposition of a U.S. real property
interest by                             , a(n)                     
(“Transferor”), the undersigned hereby certifies to Transferee the following on
behalf of Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. Transferor’s U.S. employer identification number is                     ; and

3. Transferor’s office address is                                          
                                       .

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury, the undersigned declares that the undersigned has
examined this certification and to the best of the undersigned’s knowledge and
belief it is true, correct and complete, and the undersigned further declares
that the undersigned has authority to sign this document on behalf of
Transferor.

Dated as of                     , 20    .

 

                                                                     
                                 , a(n)  

 

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT “G”

Page 1 of 2



--------------------------------------------------------------------------------

STATE OF                             )                             
                    ) ss. COUNTY OF                         )

On                                          
                                       , before me,
                                        , a Notary Public personally appeared
                                         
                                       , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                     that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

   Notary Public    (SEAL)

 

EXHIBIT “G”

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT “H”

Form Of Tenant Notice

            , 20    

 

TO:  

 

   

 

   

 

   

 

 

 

Re: Notice of Lease Assignment and Transfer of Security Deposit

This letter is to notify you that the property commonly known as
                     (“Property”) has this date been sold and the ownership
transferred.

In connection with this sale, all of the interest of the lessor under your lease
of space in the Property, together with your security deposit in the amount of $
            , have been transferred to the new owner. You are hereby notified
that, from and after the date hereof and until further notice, all future
payments under your lease should be made payable to “                    ” and
mailed to                     . In addition, all questions or other matters
regarding your lease should be directed to the                  at
(            )                     .

Thank you for your cooperation.

 

Very truly yours,                            
                                                                            , a
 

 

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT “H”

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 1

LEASES

 

 

SCHEDULE 1



--------------------------------------------------------------------------------

Report Summary   

Total Possible Rent:

     206,272.00   

Vacancy Rent:

     8,060.00   

Occupied Unit Rent:

     198,212.00   

# of Units:

     252   

Vacant Units:

     11   

Occupancy %:

     95.63 % 

 

Rent Roll Analysis    12/9/11 11:07am    Page 7 of 7   
rentmanager.com - property management systems rev.3377

 

SCHEDULE 1

Page 8 of 8



--------------------------------------------------------------------------------

SCHEDULE 2

CONTRACTS

[Subject to Seller confirmation.]

 

1. Advertiser Agreement with Apartment Finder, dated August 1, 2011.

 

2. Advertising Agreement with Apartment Guide, issued March 8, 2011.

 

3. Internet Advertising Agreement with apartments.com, dated April 28, 2009.

 

4. Purchase Order & Agreement with HandyTrac, dated January 26, 2008.

 

5. Preventative Maintenance Plan with Hollywood Fitness Repair, LLC, dated
March 9, 2010.

 

6. Contract with J&A LawnCare, dated March 1, 2011.

 

7. Exterior Emergency Telephone Services Agreement with Kings III Emergency
Communications, dated June 9, 2006.

 

8. Equipment Service Agreement with R.K. Black, Inc., dated November 20, 2009.

 

9. Pest Management Service Plan – General Pest Control with Terminix, dated
December 31, 2010.

 

10. Termite Service Plan with Terminix, dated May 6, 2009.

 

11. Panoak Natural Gas Purchase Agreement, dated February, 2010.

 

12. Cox Preferred Digital Community Agreement, with CoxCom, Inc., dated
February 15, 2008.

 

13. Marketing Agreement, with CoxCom, Inc., dated February 15, 2008.

 

SCHEDULE 2

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 3

APPROVALS

The Approvals relating to the Property, as specifically listed on Exhibit C to
the Purchase Agreement.

 

SCHEDULE 3

Page 1 of 1